DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 2/3/2022 has been entered and made of record.
Acknowledgment 
Claims 1, 5, 8, 13 and 17-18 amended on 2/3/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 13, 18 and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the Double Patenting rejections, the Applicant filed a terminal disclaimer on 2/3/2022.  As a result, the Double Patenting rejections are withdrawn.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 2/3/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the 35 U.S.C. 112(f) interpretation, the amendment filed on 2/3/2022 addresses the issue.  As a result, the 35 U.S.C. 112(f) interpretation is withdrawn.
Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “first imaging parameters”, “second imaging parameters”, “a first distortion profile”, “a second distortion profile”, and “a distortion profile” must be shown or the features must be canceled from the claims 1-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include “a processor”. It is noted that the specification has never mentioned “a processor”. Hence the claim limitation “a processor” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The amended claims 1, 8, 13, and 18 recite "the processor is further configured to at least one of: (1) combine information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera, or (2) combine information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera". First, it is not clear from the claim language that how the processor obtains “information having increased magnification” from either the first camera or the second camera? Neither the specification nor the claims explain how these information are sent to the processor. Second, it is not clear how the processor knows these information would have “increased magnification” but not “decreased magnification”.  Therefore, claims 1, 8, 13, 18, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	      This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadi (US Patent Application Publication 2016/0088287 A1), (“Sadi”), in view of Abbas et al. (US Patent 10,462,466 B2), (“Abbas”), in view of Yoichi et al. (JP H11242283), (“Yoichi”).
Regarding claim 1, Sadi meets the claim limitations, as follows:
An image acquisition system (i.e. 3-D imagery system) [Sadi: para. 0006] for capturing a scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5]), the system comprising (i.e. 3-D imagery system) [Sadi: para. 0006]:a. a first camera ((i.e. left camera L) [Sadi: para. 0051]; (i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]) having a plurality of first imaging parameters ((i.e. Front-end processors 120 may also determine or set camera parameters) [Sadi: para. 0047]; (i.e. camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting)) [Sadi: para. 0093]; (i.e. camera calibration parameters) [Sadi: para. 0090]) and a first capture position relative to the scene ((i.e. each image of the set may correspond to a particular angular position of the 360° scene ( e.g., each camera may have a different orientation).) [Sadi: para. 0159]; (i.e. Each eye views a slightly different angle of an object seen by the left and right eyes) [Sadi: para. 0003]; (i.e. positions and orientations of cameras 112 are known during image capture) [Sadi: para. 0089]; (i.e. allow camera system 110 to be held in a precise position that is known relative to the calibration device) [Sadi: para. 0091]; (i.e. camera geometry (e.g., position or orientation of cameras 112 of camera system 110)) [Sadi: para. 0111]; (i.e. camera 112 may have a field of view (FOV) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112) [Sadi: para. 0053]; (i.e. the cameras may be used to capture one or more images of the user's physical environment) [Sadi: para. 0184]), the first camera being configured to capture a first output image of the scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. 2-D images captured using a pair of spatially separated parallel cameras) [Sadi: para. 0004]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5] (i.e. images of a known scene captured by camera) [Sadi: para. 0119]);b. a second camera ((i.e. right camera R) [Sadi: para. 0051]; (i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]) having a plurality of second imaging parameters ((i.e. Front-end processors 120 may also determine or set camera parameters) [Sadi: para. 0047]; (i.e. camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting)) [Sadi: para. 0093]; (i.e. camera calibration parameters) [Sadi: para. 0090]) and a second capture position relative to the scene ((i.e. each image of the set may correspond to a particular angular position of the 360° scene ( e.g., each camera may have a different orientation).) [Sadi: para. 0159]; (i.e. Each eye views a slightly different angle of an object seen by the left and right eyes) [Sadi: para. 0003]; (i.e. positions and orientations of cameras 112 are known during image capture) [Sadi: para. 0089]; (i.e. allow camera system 110 to be held in a precise position that is known relative to the calibration device) [Sadi: para. 0091]; (i.e. camera geometry (e.g., position or orientation of cameras 112 of camera system 110)) [Sadi: para. 0111]; (i.e. camera 112 may have a field of view (FOV) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112) [Sadi: para. 0053]), the second camera being configured to capture a second output image of the scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. 2-D images captured using a pair of spatially separated parallel cameras) [Sadi: para. 0004]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5]; (i.e. images of a known scene captured by camera) [Sadi: para. 0119] ; (i.e. the cameras may be used to capture one or more images of the user's physical environment) [Sadi: para. 0184]), the first and second capture positions being different from each other ((i.e. Input Image stream at position i+x …… Input Image stream at position i) [Sadi: Fig. 9 – Note: The position i and i+x are different]; (i.e. In particular embodiments, angle Θ may correspond to an angular spacing or a difference in orientations 114 between adjacent pairs 200 of cameras 112) [Sadi: para. 0062]; (i.e. the stereoscopic pairs of images corresponding to the left-eye view and the right-eye view have a spatial offset from each other) [Sadi: para. 0140]; (i.e. In particular embodiments, one or more adjustments specific to stitching for stereoscopic video may be performed. In particular embodiments, the pairs of corresponding feature points from stitched images 220 corresponding to the left-eye and right-eye views may be projected onto a 3-D spherical projection space. In particular embodiments, there may be a difference between the starting point for the left-eye view and the right-eye view. This difference may be corrected through the initial condition that the first camera position is used as a start position and the first camera has a yaw of zero. The remaining cameras may be adjusted based on these initial conditions) [Sadi: para. 0134]; (i.e. Images from different viewpoints may be placed at mathematically appropriate locations to provide a reconstruction that matches an orientation or FOV  of the cameras that captured the images) [Sadi: para. 0119]; (i.e. depth information (e.g., obtained from a depth sensor or triangulation of objects in images using the stereo image pairs) may be used to segregate the feature point matching based on the proximity of the feature points to the camera. Objects closer to the viewer or camera have a different geometry for stitching than objects that are further away. In particular embodiments, the depth variation of far-field objects may have a minimal effect on stitching quality, and therefore computing resources may be focused on accounting for nearfield depth variation. In particular embodiments, stitching servers 130 may determine based on depth data whether an object in one or more images is located within an area where additional measures may be taken to improve stitching quality. As an example and not by way of limitation, calculation (or recalculation) of homography matrices may then be triggered in response to detecting objects located within a predetermined threshold distance of a camera 112 or camera system 110) [Sadi: para. 0131] – Note: It has been known to one with ordinary skill in the art that the depth information provides a distance between a pixel on an object in an image and the camera that captures the image. Sadi discloses that an analysis of the nearfield variation that can determine a difference in positions (i.e. offset, disparity) between two cameras)], one or more of the first imaging parameters being different from a corresponding one or more of the second imaging parameters ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. In particular embodiments, a calibration may be performed using images of a known scene captured by camera system 110. The detection of pairs of corresponding feature points of the known scene may provide a set of feature points that may be used as a basis for image adjustments to stitch images. Once the stitching server has detected the pairs of corresponding feature points within the overlapped areas, an error calculation (e.g., a sum of squares of differences) may be performed in an area around each detected feature point.) [Sadi: para. 0119]; (i.e. In particular embodiments, camera system 110 may include one or more auxiliary cameras configured to image a scene with a wider FOV or with a different view than cameras 112. As an example and not by way of limitation, camera system 110 may include a set of cameras 112 as described above, and camera system may also include one or more fisheye cameras or stereoscopic cameras with a FOV that is wider than FOV of cameras 112) [Sadi: para. 0082]; (i.e. As described above, the images may be captured by a set of cameras ( e.g., a set of non-stereoscopic cameras), where each image may represent a portion of the 360° scene, and each image may include a first overlap area and a second overlap area. The first overlap area may correspond to an overlap with a first adjacent image, and the second overlap area corresponding to an overlap with a second adjacent image) [Sadi: para. 0163; Fig. 5]), the first and second output images being different from each other according to the differing first and second capture positions ((i.e. two images of the same scene obtained from slightly different angles) [Sadi: para. 0003]; (i.e. The method may begin at step 710, where a number of images representing a 360° view of a scene are accessed. As described above, the images may be captured by a set of cameras (e.g., a set of non-stereoscopic cameras), where each image may represent a portion of the 360° scene, and each image may include a first overlap area and a second overlap area. The first overlap area may correspond to an overlap with a first adjacent image, and the second overlap area corresponding to an overlap with a second adjacent image. At step 950, the position of each camera relative to its adjacent cameras, the amount of overlap between the images from adjacent cameras, and image boundary data may be received by the camera system) [Sadi: para. 0163; Fig. 5, 26]) and the one or more differing first and second imaging parameters ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. In particular embodiments, the
respective contrast settings for that feature point 214A-B in the respective images I-7 and I-6 may be applied as part of the matching of feature points 214A-B. As an example and not by way of limitation, the contrast difference between images I-7 and I-6 may be compensated as an offset of a contrast curve. In particular embodiments, this offset of the contrast curve may be calculated with additional bits (e.g., using signed 16 bits for 8 bit values) to take this into account. A difference in the offset may cause the best match to have a uniform difference that is known ahead of time.) [Sadi: para. 0108]);c. a processing unit ((i.e. processor) [Sadi: para. 0047]; (i.e. server) [Sadi: para. 0047]) connected to the first and second cameras ((i.e. camera system 110 may include one or more processors integrated as part of camera system 110, or camera system 110 may be coupled to one or more processors located external to camera system 110. As an example and not by way of limitation, camera system 110 may include one or more front-end processors 120 located inside body 118 of camera system 110. As another example and not by way of limitation, cameras 112 may be connected over USB to a set of one or more front-end processor machines 120. In particular embodiments, front-end processors 120 may carry out initial control of cameras 112, camera distortion correction, cropping of images, encoding of videos, compression of image data, or transmission of videos. As an example and not by way of limitation, camera system 110 may include independent front-end processors 120 connected to cameras 112 that carry out initial image adjustments, camera parameter control, or initial encoding of camera data to reduce the video payload for transport. In particular embodiments, the number of front-end processors associated with camera system 110 may depend at least in part on a number of cameras 112 in camera system 110 as well as a size or frame rate of video captured by cameras 112. As an example and not by way of limitation, each camera 112 may be connected to one or more dedicated processors 120. Although this disclosure describes and illustrates particular camera systems coupled to particular processors in particular manners, this disclosure contemplates any suitable camera systems coupled to any suitable processors in any suitable manners.) [Sadi: para. 0092]), the processing unit ((i.e. processor) [Sadi: para. 0047]; (i.e. server) [Sadi: para. 0047]) being configured to:i. receive the first and second output images from the respective first and second cameras ((i.e. a number of images are received from a number of cameras 112) [Sadi: para. 0102; Fig. 8]; (i.e. In particular embodiments, one or more stitching
servers 130 may receive images encoded by one or more front-end processors 120 of camera system 110) [Sadi: para. 0097]; (i.e. Front-end processor 120 may normalize, correct distortion, compress or encode the incoming videos from camera system 110. In particular embodiments, the number of front-end processors 120 may be based on the number of cameras 112 of camera system 110 as well as the size of the incoming images (e.g., frame rate or frame size). The image data from front-end processors 120 may be transferred (e.g., through a transmission-control protocol (TCP) network) to a stitching server 130 that perform the stitching of the discrete images captured by camera system 110) [Sadi: para. 0047]), andii. process ((i.e. normalize, correct distortion, compress or encode) [Sadi: para. 0047]; (i.e. stitching) [Sadi: para. 0047]) the first and second output images ((i.e. Front-end processor 120 may normalize, correct distortion, compress or encode the incoming videos from camera system 110) [Sadi: para. 0047]; (i.e. a stitching server 130 that perform the stitching of the discrete images captured by camera system 110) [Sadi: para. 0047]) according to a geometrical difference due to parallax from the first and second capture positions ((i.e. As an example and not by way of limitation, a stitching process may use correspondence between discrete images from adjacent cameras to calculate the geometry of a scene captured by the stitched image) [Sadi: para. 0098]; (i.e. a stitching process may use correspondence between overlapped images from adjacent cameras to calculate the geometry of the scene. By using a depth sensor, the relative depth or distance of items within a FOV of one or more cameras 112 may be determined rather than assuming a single overall depth. In particular embodiments, depth-sensor information may allow near portions of an image to be stitched separately from far portions.) [Sadi: para. 0080]; (i.e. As another example, the parallax of the displayed perspective 242A-C may be adjusted based on the relative position) [Sadi: para. 0167]; (i.e. cameras L2 and R2 are each pointing along a direction, as represented by their  approximately parallel respective orientations 114-L2 and 114-R2, that is different from the orientation of camera pair L1-R1) [Sadi: para. 0062])  and according to any remaining differences (i.e. In particular embodiments, variation in the nearfield depth of objects in the captured images may be a concern when generating stitched image 220. As described above, depth information (e.g., obtained from a depth sensor or triangulation of objects in images using the stereo image pairs) may be used to segregate the feature point matching based on the proximity of the feature points to the camera. Objects closer to the viewer or camera have a different geometry for stitching than objects that are further away. In particular embodiments, the depth variation of far-field objects may have a minimal effect on stitching quality, and therefore computing resources may be focused on accounting for nearfield depth variation.) [Sadi: para. 0131] due to the one or more differing first and second imaging parameters ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. The stitching process calculating the adjustments to generate stitched image 220 corresponding to the left-eye view may communicate with the stitching process calculating the adjustments to generate stitched image 220 corresponding to the right-eye view to ensure the overall homographies and image adjustments are consistent between the left-eye view and the right-eye view. Furthermore, image parameters or exposure correction should be consistent within a reasonable range between the left-eye view and the right-eye view. In particular embodiments, stereoscopic video may have frames that are time synchronized between left-eye view and right-eye views) [Sadi: para. 0135]), in order to produce first and second processed images ((i.e. Front-end processor 120 may normalize, correct distortion, compress or encode the incoming videos from camera system 110) [Sadi: para. 0047]; (i.e. a stitching server 130 that perform the stitching of the discrete images captured by camera system 110) [Sadi: para. 0047]; (i.e. In particular embodiments, smaller dashed circle 210E of top image I-Top may undergo two processing routines to generate separate left and right processed top images based on the stitched image that corresponds to a left-eye and right-eye view, respectively. As an example and not by way of limitation,
the left processed top image may be added to the stitched image representing a left-eye view and the right processed image may be added to the stitched image representing a right-eye view) [Sadi: para. 0120]; (i.e. 3-D displays often provide the perception of depth to 2-D images by presenting two offset images separately to the left and right eye of the viewer. These 2-D images are then combined in the brain to give the perception of 3-D depth) [Sadi: para. 0005]; (i.e. 3-D images may be constructed using 2-D images captured using a pair of spatially separated parallel camera) [Sadi: para. 0004]), 
2Application No. 15/903,872Reply to Office Action of February 8, 2019wherein the one or more differing first and second imaging parameters ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. The stitching process calculating the adjustments to generate stitched image 220 corresponding to the left-eye view may communicate with the stitching process calculating the adjustments to generate stitched image 220 corresponding to the right-eye view to ensure the overall homographies and image adjustments are consistent between the left-eye view and the right-eye view. Furthermore, image parameters or exposure correction should be consistent within a reasonable range between the left-eye view and the right-eye view. In particular embodiments, stereoscopic video may have frames that are time synchronized between left-eye view and right-eye views) [Sadi: para. 0135]; (i.e. Front-end processors 120 may also determine or set camera parameters) [Sadi: para. 0047]; (i.e. camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting)) [Sadi: para. 0093]; (i.e. camera calibration parameters) [Sadi: para. 0090]) includes at least a difference in
 lens distortion profiles between the first and second cameras ((i.e. In particular embodiments, cameras 112 may have some lens distortion as well as some deviation relative to a target position or orientation 114. In particular embodiments, corrections for these effects may be static, and they may be pre-calibrated and corrected using lookup tables in the front end. As an example and not by way of limitation, panorama leveling, vignette correction, lens distortion correcting, white balance correction, exposure correction and matching, or viewpoint adjustment may be applied directly to an image. In this manner, an image may be operated on before any compression-induced color or feature shifts take place, which may reduce the occurrence of visible correction artifacts. Additionally, color correction may be applied to enhance) [Sadi: para. 0096]; (i.e. 3-D displays often provide the perception of depth to 2-D images by presenting two offset images separately to the left and right eye of the viewer. These 2-D images are then combined in the brain to give the perception of 3-D depth) [Sadi: para. 0005] or a difference in camera distortion profiles between the first and second cameras (i.e. In particular embodiments, cameras 112 may have some lens distortion as well as some deviation relative to a target position or orientation 114. In particular embodiments, corrections for these effects may be static, and they may be pre-calibrated and corrected using lookup tables in the front end. As an example and not by way of limitation, panorama leveling, vignette correction, lens distortion correcting, white balance correction, exposure correction and matching, or viewpoint adjustment may be applied directly to an image. In this manner, an image may be operated on before any compression- induced color or feature shifts take place, which may reduce the occurrence of visible correction artifacts) [Sadi: para. 0096; Fig. 29], wherein the first camera or a first lens of the first camera has a distortion profile with increased magnification in a first zone of a field of view and the second camera or a second lens of the second camera has a distortion profile with increased magnification in a second zone of the field of view, the second zone being different than the first zone (i.e. In particular embodiments, camera system 110 may include one or more auxiliary cameras configured to image a scene with a wider FOV or with a different view than cameras 112. As an example and not by way of limitation, camera system 110 may include a set of cameras 112 as described above, and camera system may also include one or more fisheye cameras or stereoscopic cameras with a FOV that is wider than FOV of cameras 112. In particular embodiments, auxiliary cameras with a wider FOV may allow captured images from cameras 112 to be successfully stitched even when viewing a large expanse of uniform color or texture (e.g., a wall). In particular embodiments, cameras 112 may be configured to have a high resolution (which may result in a relatively narrow FOV), and auxiliary cameras with a wider FOV may provide a wide-field reference that allows high resolution images from cameras 112 to be successfully aligned and stitched together.) [Sadi: para. 0082; Fig. 29; Figs. 2-7], andwherein, to create at least one combined image ((i.e. the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. combining the first and second images into a merged image) [Sadi: Fig. 8]), the processor ((i.e. processor) [Sadi: para. 0047]; (i.e. server) [Sadi: para. 0047]) is further configured to at least one of:
(1) combine information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera ((i.e. At step 340, the first or second image is spatially adjusted based on a calculated offset between each pair of corresponding feature points. At step 350, the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. one or more stitching servers 130 may receive a set of discrete images from one or more front-end processors 120, and stitching servers 130 may "stitch" the discrete images together and produce a single 3-D frame for transmission or display. As an example and not by way of limitation, stitching server 130 may receive a set of left images from left cameras 112 of camera system 110, and stitching server 130 may stitch or combine the images to produce a left frame of a 3-D image in real-time. Similarly, stitching server 130 may stitch a set of right images from right cameras 112 to produce, in real-time, a right frame of a 3-D image, and the left and right frames together may represent a single, real-time 3-D frame. In particular embodiments, a stitching process may create a substantially seamless image by warping, distorting, or aligning multiple discrete images to ensure that corresponding points of overlapped images match. As an example and not by way of limitation, a stitching process may use correspondence between discrete images from adjacent cameras to calculate the geometry of a scene captured by the stitched image.) [Sadi: para. 0098; Figs. 2-6]), or  
(2) combine information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera ((i.e. At step 340, the first or second image is spatially adjusted based on a calculated offset between each pair of corresponding feature points. At step 350, the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. one or more stitching servers 130 may receive a set of discrete images from one or more front-end processors 120, and stitching servers 130 may "stitch" the discrete images together and produce a single 3-D frame for transmission or display. As an example and not by way of limitation, stitching server 130 may receive a set of left images from left cameras 112 of camera system 110, and stitching server 130 may stitch or combine the images to produce a left frame of a 3-D image in real-time. Similarly, stitching server 130 may stitch a set of right images from right cameras 112 to produce, in real-time, a right frame of a 3-D image, and the left and right frames together may represent a single, real-time 3-D frame. In particular embodiments, a stitching process may create a substantially seamless image by warping, distorting, or aligning multiple discrete images to ensure that corresponding points of overlapped images match. As an example and not by way of limitation, a stitching process may use correspondence between discrete images from adjacent cameras to calculate the geometry of a scene captured by the stitched image.) [Sadi: para. 0098; Figs. 2-6]).
Sadi does not explicitly disclose the following claim limitations (Emphasis added).
An image acquisition system for capturing a scene, the system comprising:
a. a first camera having a plurality of first imaging parameters and a first capture position relative to the
scene, the first camera being configured to capture a first output image of the scene;
b. a second camera having a plurality of second imaging parameters and a second capture position relative to the scene, the second camera being configured to capture a second output image of the scene, the first and second capture positions being different from each other, one or more of the first imaging parameters being different from a corresponding one or more of the second imaging parameters, the first and second output images being different from each other according to the differing first and second capture positions and the one or more differing first and second imaging parameters;
c. a processor connected to the first and second cameras, the processor being configured to:
i. receive the first and second output images from the respective first and second cameras, and
ii. process the first and second output images according to a geometrical difference due to parallax from the first and second capture positions and according to any remaining differences due to the one or more differing first and second imaging parameters, in order to produce first and second processed images, wherein the one or more differing first and second imaging  parameters includes at least a difference in lens distortion profiles between the first and second cameras or a difference in camera distortion profiles between the first and second cameras, wherein the first camera or a first lens of the first camera has a distortion profile with increased magnification in a first zone of the field of view and the second camera or a second lens of the second camera has a distortion profile with increased magnification in a second zone of the field of view, the second zone being different than the first zone, and wherein, to create at least one combined image, the processor is further configured to at least one of:
(1) combine information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera, or  
(2) combine information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera.  
However in the same field of endeavor Abbas further discloses the claim limitations and the deficient claim limitations as follows:



(1) combine information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera (i.e. Field of view 222a of the lens 204a may overlap with FOY 222b of the lens 204b. Intersection locations between FOY 222a, 222b are denoted by lines 230 in FIG. 2A. Intersection region may be referred to as the stitch line and/or stitch area. Regions 232 outside of overlap or stitch points 230 may be referred to as the overlap regions. Content within the overlap regions 232 may be captured by the lens 204a and the lens 204b. A portion of an image obtained by the sensor 206a and corresponding to overlap regions 232 may be correlated and/or aligned with the image portion obtained by the sensor 206b in order to align the captured fields of view 222a, 222b and/or improve stitch quality when obtaining a spherical combined image.) [Abbas: col. 12, line 4-17; Figs. 2A-2B], or  
(2) combine information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera (i.e. Field of view 222a of the lens 204a may overlap with FOY 222b of the lens 204b. Intersection locations between FOY 222a, 222b are denoted by lines 230 in FIG. 2A. Intersection region may be referred to as the stitch line and/or stitch area. Regions 232 outside of overlap or stitch points 230 may be referred to as the overlap regions. Content within the overlap regions 232 may be captured by the lens 204a and the lens 204b. A portion of an image obtained by the sensor 206a and corresponding to overlap regions 232 may be correlated and/or aligned with the image portion obtained by the sensor 206b in order to align the captured fields of view 222a, 222b and/or improve stitch quality when obtaining a spherical combined image.) [Abbas: col. 12, line 4-17; Figs. 2A-2B]. 

Therefore, the combination of Sadi with Abbas will enable the system to generate 360 degrees video of the capture scene [Abbas: col. 6, line 3-33]. 
In the same field of endeavor Yoichi further discloses the claim limitations as follows:
(1) combine information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera (i.e. 
The zoom magnification of the photographic lens is selectively combined with the pseudo zoom magnification of the lens so that the overall zoom magnification may be simply increased in the whole zooming variable area, from the minimum magnification to the maximum magnification by operating a zooming member. As for a zoom finder, the zoom magnification of a zoom finder is appropriately combined with the magnification of a converter lens so that the magnification may be simply increased in accordance with the zooming operation of the photographic lens) [Yoichi: Abstract], or  
(2) combine information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera (i.e. 
The zoom magnification of the photographic lens is selectively combined with the pseudo zoom magnification of the lens so that the overall zoom magnification may be simply increased in the whole zooming variable area, from the minimum magnification to the maximum magnification by operating a zooming member. As for a zoom finder, the zoom magnification of a zoom finder is appropriately combined with the magnification of a converter lens so that the magnification may be simply increased in accordance with the zooming operation of the photographic lens) [Yoichi: Abstract].  

Therefore, the combination of Sadi and Abbas with Yoichi will enable the system to increase in the whole zooming variable area. This approach also makes the pseudo zoom camera small in size and thinner in shape [Yoichi: Abstract].

Regarding claim 2, Sadi meets the claim limitations as set forth in claim 1.Sadi further meets the claim limitations as follows.
The system of claim 1 (i.e. 3-D imagery system) [Sadi: para. 0006], further comprising at least one display (i.e. a display) [Sadi: para. 0167] for displaying the first and second processed images ((i.e. 3-D displays often provide the perception of depth to 2-D images by presenting two offset images separately to the left and right eye of the viewer. These 2-D images are then combined in the brain to give the perception of 3-D depth) [Sadi: para. 0005]; (i.e. 3-D images may be constructed using 2-D images captured using a pair of spatially separated parallel camera) [Sadi: para. 0004]).

Regarding claim 3, Sadi meets the claim limitations as set forth in claim 2.Sadi further meets the claim limitations as follows.
The system of claim 2 (i.e. 3-D imagery system) [Sadi: para. 0006] wherein the at least one display (i.e. a display) [Sadi: para. 0167] is on one of a head-mounted virtual reality headset (i.e. In particular embodiments, a peripheral device may be paired with a HMD to adjust perspectives 242A-C) [Sadi: para. 0170], an augmented reality headset, or a mobile device capable of insertion into a headset.

Regarding claim 4, Sadi meets the claim limitations as set forth in claim 1.Sadi further meets the claim limitations as follows.
The system of claim 1 (i.e. 3-D imagery system) [Sadi: para. 0006] wherein the first and second capture positions are modifiable to change the desired view of the scene (i.e. In particular embodiments, there may be a difference between the starting point for the left-eye view and the right-eye view. This difference may be corrected through the initial condition that the first camera position is used as a start position and the first camera has a yaw of zero. The remaining cameras may be adjusted based on these initial conditions) [Sadi: para. 0134].

Regarding claim 5, Sadi meets the claim limitations as set forth in claim 1.Sadi further meets the claim limitations as follows.
The system of claim 1 (i.e. 3-D imagery system) [Sadi: para. 0006] wherein the processor ((i.e. processor) [Sadi: para. 0047]; (i.e. server) [Sadi: para. 0047]) is further configured to:
iii. pre-store difference information regarding the difference in a field of view of each of the first and second cameras ((i.e. each image of the set may correspond to a particular angular position of the 360° scene ( e.g., each camera may have a different orientation)) [Sadi: para. 0159]; (i.e. In particular embodiments, cameras 112 of camera system 110 may be calibrated using a physical or mechanical process or structure. As an example and not by way of limitation, a mechanical calibration structure, such as for example a fan- or umbrella-like device, may be stored between cameras 112 or underneath or inside camera-system body 118) [Sadi: para. 0006] ; (i.e. In particular embodiments, once a calibration procedure is performed, data regarding calibration of cameras 112 or camera pairs 200 may be stored in a non-volatile memory of camera system 110. Although this disclosure describes particular calibration procedures performed in particular manners and at particular times, this disclosure contemplates any suitable calibration procedures performed in any suitable manners and at any suitable times) [Sadi: para. 0089]),  
iv. receive manual input of the difference information from a user (i.e. In  particular embodiments, content server 140 may provide access to a sliced stream in an interactive way based on input from client device 150. As an example and not by way of limitation, a sliced stream may be a real-time 3 60° 3-D video, and an input from client device 150 may describe an orientation of the user to content server 140. Content server 140 may dynamically serve frames corresponding to the areas the user is viewing.) [Sadi: para. 0150], or 
v. receive the difference information from the first and second cameras written in a marker and/or metadata (i.e. The physical calibrators may be imaged by cameras 112, and the captured images may be compared to a known geometry to determine calibration parameters. In particular embodiments, a mechanical calibration device may be a physical device separate from camera system 110. As an example and not by way of limitation, an external calibration device may have internal spokes that extend inward from a spherical outer body to allow camera system 110 to be held in a precise position that is known relative to the calibration device. As another example and not by way of limitation, an external calibration device may include optical sensors that allow camera system 110 to be precisely located relative to the calibration device. In particular embodiments, an interior surface of a calibration device may have calibration markings that are imaged by cameras 112, and calibration parameters for cameras 112 or camera pairs 200 may be determined based on captured images of the calibration markings. In particular embodiments, camera system 110 may include an optical assembly that projects a calibration pattern onto an interior surface of a calibration device. Although this disclosure describes particular physical calibration systems, this disclosure contemplates any suitable physical calibration systems.) [Sadi: para. 0091].

Regarding claim 6, Sadi meets the claim limitations as set forth in claim 1.Sadi further meets the claim limitations as follows.
The system of claim 1 (i.e. 3-D imagery system) [Sadi: para. 0006], wherein the at least one combined image has enhanced image resolution ((i.e. In particular embodiments, images received from camera system 110 may be dewarped to stitch the images onto a rectangular plane. As an example and not by way of limitation, the received images may be super-sampled to reduce the amount of artifacts that may hinder feature detection, described below. In particular embodiments, a dewarping procedure may be combined with a scaling procedure, which may reduce the need for super-sampling. As an example and not by way of limitation, received images may undergo a combined dewarping and scaling procedure, and the combination of dewarping and scaling may reduce artifacts in the images) [Sadi: para. 0105]; (i.e. In particular embodiments, front-end processors 120 may downsample an image after one or more image correction or enhancement steps are applied. As an example and not by way of limitation, rather than using a processor-intensive subsampling process, an output image may be downsampled. In particular embodiments, images may be captured at a higher resolution than that used for subsequent stitching, and this high-resolution image capture may help mitigate aliasing or artifacts that may be associated with correction or enhancement steps) [Sadi: para. 0096; Fig. 1]).

Regarding claim 7, Sadi meets the claim limitations as set forth in claim 1.Sadi further meets the claim limitations as follows.
The system of claim 1 (i.e. 3-D imagery system) [Sadi: para. 0006], wherein the at least one combined image includes 3D information ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images. As an example and not by way of limitation, the captured images may correspond to 360° 3-D video that is captured and processed in real-time.) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]).

Regarding claim 18, Sadi meets the claim limitations, as follows:
An image acquisition system (i.e. 3-D imagery system) [Sadi: para. 0006] for capturing a scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5]), the system comprising (i.e. 3-D imagery system) [Sadi: para. 0006]:a. a first camera ((i.e. left camera L) [Sadi: para. 0051]; (i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]) having a plurality of first imaging parameters ((i.e. Front-end processors 120 may also determine or set camera parameters) [Sadi: para. 0047]; (i.e. camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting)) [Sadi: para. 0093]; (i.e. camera calibration parameters) [Sadi: para. 0090]) and a first capture position relative to the scene ((i.e. each image of the set may correspond to a particular angular position of the 360° scene ( e.g., each camera may have a different orientation).) [Sadi: para. 0159]; (i.e. Each eye views a slightly different angle of an object seen by the left and right eyes) [Sadi: para. 0003]; (i.e. positions and orientations of cameras 112 are known during image capture) [Sadi: para. 0089]; (i.e. allow camera system 110 to be held in a precise position that is known relative to the calibration device) [Sadi: para. 0091]; (i.e. camera geometry (e.g., position or orientation of cameras 112 of camera system 110)) [Sadi: para. 0111]; (i.e. camera 112 may have a field of view (FOV) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112) [Sadi: para. 0053]; (i.e. the cameras may be used to capture one or more images of the user's physical environment) [Sadi: para. 0184]), the first camera being configured to capture a first output image of the scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. 2-D images captured using a pair of spatially separated parallel cameras) [Sadi: para. 0004]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5] (i.e. images of a known scene captured by camera) [Sadi: para. 0119]);b. a second camera ((i.e. right camera R) [Sadi: para. 0051]; (i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]) having a plurality of second imaging parameters ((i.e. Front-end processors 120 may also determine or set camera parameters) [Sadi: para. 0047]; (i.e. camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting)) [Sadi: para. 0093]; (i.e. camera calibration parameters) [Sadi: para. 0090]) and a second capture position relative to the scene ((i.e. each image of the set may correspond to a particular angular position of the 360° scene ( e.g., each camera may have a different orientation).) [Sadi: para. 0159]; (i.e. Each eye views a slightly different angle of an object seen by the left and right eyes) [Sadi: para. 0003]; (i.e. positions and orientations of cameras 112 are known during image capture) [Sadi: para. 0089]; (i.e. allow camera system 110 to be held in a precise position that is known relative to the calibration device) [Sadi: para. 0091]; (i.e. camera geometry (e.g., position or orientation of cameras 112 of camera system 110)) [Sadi: para. 0111]; (i.e. camera 112 may have a field of view (FOV) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112) [Sadi: para. 0053]), the second camera being configured to capture a second output image of the scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. 2-D images captured using a pair of spatially separated parallel cameras) [Sadi: para. 0004]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5]; (i.e. images of a known scene captured by camera) [Sadi: para. 0119] ; (i.e. the cameras may be used to capture one or more images of the user's physical environment) [Sadi: para. 0184]), the first and second capture positions being different from each other ((i.e. Input Image stream at position i+x …… Input Image stream at position i) [Sadi: Fig. 9 – Note: The position i and i+x are different]; (i.e. In particular embodiments, angle Θ may correspond to an angular spacing or a difference in orientations 114 between adjacent pairs 200 of cameras 112) [Sadi: para. 0062]; (i.e. the stereoscopic pairs of images corresponding to the left-eye view and the right-eye view have a spatial offset from each other) [Sadi: para. 0140]; (i.e. In particular embodiments, one or more adjustments specific to stitching for stereoscopic video may be performed. In particular embodiments, the pairs of corresponding feature points from stitched images 220 corresponding to the left-eye and right-eye views may be projected onto a 3-D spherical projection space. In particular embodiments, there may be a difference between the starting point for the left-eye view and the right-eye view. This difference may be corrected through the initial condition that the first camera position is used as a start position and the first camera has a yaw of zero. The remaining cameras may be adjusted based on these initial conditions) [Sadi: para. 0134]; (i.e. Images from different viewpoints may be placed at mathematically appropriate locations to provide a reconstruction that matches an orientation or FOV  of the cameras that captured the images) [Sadi: para. 0119]; (i.e. depth information (e.g., obtained from a depth sensor or triangulation of objects in images using the stereo image pairs) may be used to segregate the feature point matching based on the proximity of the feature points to the camera. Objects closer to the viewer or camera have a different geometry for stitching than objects that are further away. In particular embodiments, the depth variation of far-field objects may have a minimal effect on stitching quality, and therefore computing resources may be focused on accounting for nearfield depth variation. In particular embodiments, stitching servers 130 may determine based on depth data whether an object in one or more images is located within an area where additional measures may be taken to improve stitching quality. As an example and not by way of limitation, calculation (or recalculation) of homography matrices may then be triggered in response to detecting objects located within a predetermined threshold distance of a camera 112 or camera system 110) [Sadi: para. 0131] – Note: It has been known to one with ordinary skill in the art that the depth information provides a distance between a pixel on an object in an image and the camera that captures the image. Sadi discloses that an analysis of the nearfield variation that can determine a difference in positions (i.e. offset, disparity) between two cameras)], one or more of the first imaging parameters being different from a corresponding one or more of the second imaging parameters ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. In particular embodiments, a calibration may be performed using images of a known scene captured by camera system 110. The detection of pairs of corresponding feature points of the known scene may provide a set of feature points that may be used as a basis for image adjustments to stitch images. Once the stitching server has detected the pairs of corresponding feature points within the overlapped areas, an error calculation (e.g., a sum of squares of differences) may be performed in an area around each detected feature point.) [Sadi: para. 0119]; (i.e. In particular embodiments, camera system 110 may include one or more auxiliary cameras configured to image a scene with a wider FOV or with a different view than cameras 112. As an example and not by way of limitation, camera system 110 may include a set of cameras 112 as described above, and camera system may also include one or more fisheye cameras or stereoscopic cameras with a FOV that is wider than FOV of cameras 112) [Sadi: para. 0082]; (i.e. As described above, the images may be captured by a set of cameras ( e.g., a set of non-stereoscopic cameras), where each image may represent a portion of the 360° scene, and each image may include a first overlap area and a second overlap area. The first overlap area may correspond to an overlap with a first adjacent image, and the second overlap area corresponding to an overlap with a second adjacent image) [Sadi: para. 0163; Fig. 5]), the first and second output images being different from each other according to the differing first and second capture positions ((i.e. two images of the same scene obtained from slightly different angles) [Sadi: para. 0003]; (i.e. The method may begin at step 710, where a number of images representing a 360° view of a scene are accessed. As described above, the images may be captured by a set of cameras (e.g., a set of non-stereoscopic cameras), where each image may represent a portion of the 360° scene, and each image may include a first overlap area and a second overlap area. The first overlap area may correspond to an overlap with a first adjacent image, and the second overlap area corresponding to an overlap with a second adjacent image. At step 950, the position of each camera relative to its adjacent cameras, the amount of overlap between the images from adjacent cameras, and image boundary data may be received by the camera system) [Sadi: para. 0163; Fig. 5, 26]) and the one or more differing first and second imaging parameters ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. In particular embodiments, the
respective contrast settings for that feature point 214A-B in the respective images I-7 and I-6 may be applied as part of the matching of feature points 214A-B. As an example and not by way of limitation, the contrast difference between images I-7 and I-6 may be compensated as an offset of a contrast curve. In particular embodiments, this offset of the contrast curve may be calculated with additional bits (e.g., using signed 16 bits for 8 bit values) to take this into account. A difference in the offset may cause the best match to have a uniform difference that is known ahead of time.) [Sadi: para. 0108]);c. a processor ((i.e. processor) [Sadi: para. 0047]; (i.e. server) [Sadi: para. 0047]) connected to the first and second cameras ((i.e. camera system 110 may include one or more processors integrated as part of camera system 110, or camera system 110 may be coupled to one or more processors located external to camera system 110. As an example and not by way of limitation, camera system 110 may include one or more front-end processors 120 located inside body 118 of camera system 110. As another example and not by way of limitation, cameras 112 may be connected over USB to a set of one or more front-end processor machines 120. In particular embodiments, front-end processors 120 may carry out initial control of cameras 112, camera distortion correction, cropping of images, encoding of videos, compression of image data, or transmission of videos. As an example and not by way of limitation, camera system 110 may include independent front-end processors 120 connected to cameras 112 that carry out initial image adjustments, camera parameter control, or initial encoding of camera data to reduce the video payload for transport. In particular embodiments, the number of front-end processors associated with camera system 110 may depend at least in part on a number of cameras 112 in camera system 110 as well as a size or frame rate of video captured by cameras 112. As an example and not by way of limitation, each camera 112 may be connected to one or more dedicated processors 120. Although this disclosure describes and illustrates particular camera systems coupled to particular processors in particular manners, this disclosure contemplates any suitable camera systems coupled to any suitable processors in any suitable manners.) [Sadi: para. 0092]), the processor ((i.e. processor) [Sadi: para. 0047]; (i.e. server) [Sadi: para. 0047]) being configured to:i. receive the first and second output images from the respective first and second cameras ((i.e. a number of images are received from a number of cameras 112) [Sadi: para. 0102; Fig. 8]; (i.e. In particular embodiments, one or more stitching
servers 130 may receive images encoded by one or more front-end processors 120 of camera system 110) [Sadi: para. 0097]; (i.e. Front-end processor 120 may normalize, correct distortion, compress or encode the incoming videos from camera system 110. In particular embodiments, the number of front-end processors 120 may be based on the number of cameras 112 of camera system 110 as well as the size of the incoming images (e.g., frame rate or frame size). The image data from front-end processors 120 may be transferred (e.g., through a transmission-control protocol (TCP) network) to a stitching server 130 that perform the stitching of the discrete images captured by camera system 110) [Sadi: para. 0047]), andii. process ((i.e. normalize, correct distortion, compress or encode) [Sadi: para. 0047]; (i.e. stitching) [Sadi: para. 0047]) the first and second output images ((i.e. Front-end processor 120 may normalize, correct distortion, compress or encode the incoming videos from camera system 110) [Sadi: para. 0047]; (i.e. a stitching server 130 that perform the stitching of the discrete images captured by camera system 110) [Sadi: para. 0047]) according to a geometrical difference due to parallax from the first and second capture positions ((i.e. As an example and not by way of limitation, a stitching process may use correspondence between discrete images from adjacent cameras to calculate the geometry of a scene captured by the stitched image) [Sadi: para. 0098]; (i.e. a stitching process may use correspondence between overlapped images from adjacent cameras to calculate the geometry of the scene. By using a depth sensor, the relative depth or distance of items within a FOV of one or more cameras 112 may be determined rather than assuming a single overall depth. In particular embodiments, depth-sensor information may allow near portions of an image to be stitched separately from far portions.) [Sadi: para. 0080]; (i.e. As another example, the parallax of the displayed perspective 242A-C may be adjusted based on the relative position) [Sadi: para. 0167]; (i.e. cameras L2 and R2 are each pointing along a direction, as represented by their  approximately parallel respective orientations 114-L2 and 114-R2, that is different from the orientation of camera pair L1-R1) [Sadi: para. 0062])  and according to any remaining differences (i.e. In particular embodiments, variation in the nearfield depth of objects in the captured images may be a concern when generating stitched image 220. As described above, depth information (e.g., obtained from a depth sensor or triangulation of objects in images using the stereo image pairs) may be used to segregate the feature point matching based on the proximity of the feature points to the camera. Objects closer to the viewer or camera have a different geometry for stitching than objects that are further away. In particular embodiments, the depth variation of far-field objects may have a minimal effect on stitching quality, and therefore computing resources may be focused on accounting for nearfield depth variation.) [Sadi: para. 0131] due to the one or more differing first and second imaging parameters ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. The stitching process calculating the adjustments to generate stitched image 220 corresponding to the left-eye view may communicate with the stitching process calculating the adjustments to generate stitched image 220 corresponding to the right-eye view to ensure the overall homographies and image adjustments are consistent between the left-eye view and the right-eye view. Furthermore, image parameters or exposure correction should be consistent within a reasonable range between the left-eye view and the right-eye view. In particular embodiments, stereoscopic video may have frames that are time synchronized between left-eye view and right-eye views) [Sadi: para. 0135]), in order to analyze the scene ( (i.e. In particular embodiments, smaller dashed circle 210E of top image I-Top may undergo two processing routines to generate separate left and right processed top images based on the stitched image that corresponds to a left-eye and right-eye view, respectively. As an example and not by way of limitation, the left processed top image may be added to the stitched image representing a left-eye view and the right processed image may be added to the stitched image representing a right-eye view) [Sadi: para. 0120]; (i.e. 3-D displays often provide the perception of depth to 2-D images by presenting two offset images separately to the left and right eye of the viewer. These 2-D images are then combined in the brain to give the perception of 3-D depth) [Sadi: para. 0005]; (i.e. Front-end processor 120 may normalize, correct distortion, compress or encode the incoming videos from camera system 110) [Sadi: para. 0047]; (i.e. a stitching server 130 that perform the stitching of the discrete images captured by camera system 110) [Sadi: para. 0047]; (i.e. 3-D images may be constructed using 2-D images captured using a pair of spatially separated parallel camera) [Sadi: para. 0004]), 
2Application No. 15/903,872Reply to Office Action of February 8, 2019wherein the one or more differing first and second imaging parameters ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. The stitching process calculating the adjustments to generate stitched image 220 corresponding to the left-eye view may communicate with the stitching process calculating the adjustments to generate stitched image 220 corresponding to the right-eye view to ensure the overall homographies and image adjustments are consistent between the left-eye view and the right-eye view. Furthermore, image parameters or exposure correction should be consistent within a reasonable range between the left-eye view and the right-eye view. In particular embodiments, stereoscopic video may have frames that are time synchronized between left-eye view and right-eye views) [Sadi: para. 0135]; (i.e. Front-end processors 120 may also determine or set camera parameters) [Sadi: para. 0047]; (i.e. camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting)) [Sadi: para. 0093]; (i.e. camera calibration parameters) [Sadi: para. 0090]) includes at least a difference in
 lens distortion profiles between the first and second cameras ((i.e. In particular embodiments, cameras 112 may have some lens distortion as well as some deviation relative to a target position or orientation 114. In particular embodiments, corrections for these effects may be static, and they may be pre-calibrated and corrected using lookup tables in the front end. As an example and not by way of limitation, panorama leveling, vignette correction, lens distortion correcting, white balance correction, exposure correction and matching, or viewpoint adjustment may be applied directly to an image. In this manner, an image may be operated on before any compression-induced color or feature shifts take place, which may reduce the occurrence of visible correction artifacts. Additionally, color correction may be applied to enhance) [Sadi: para. 0096]; (i.e. 3-D displays often provide the perception of depth to 2-D images by presenting two offset images separately to the left and right eye of the viewer. These 2-D images are then combined in the brain to give the perception of 3-D depth) [Sadi: para. 0005] or a difference in camera distortion profiles between the first and second cameras (i.e. In particular embodiments, cameras 112 may have some lens distortion as well as some deviation relative to a target position or orientation 114. In particular embodiments, corrections for these effects may be static, and they may be pre-calibrated and corrected using lookup tables in the front end. As an example and not by way of limitation, panorama leveling, vignette correction, lens distortion correcting, white balance correction, exposure correction and matching, or viewpoint adjustment may be applied directly to an image. In this manner, an image may be operated on before any compression- induced color or feature shifts take place, which may reduce the occurrence of visible correction artifacts) [Sadi: para. 0096; Fig. 29], wherein the first camera or a first lens of the first camera has a distortion profile with increased magnification in a first zone of the field of view and the second camera or a second lens of the second camera has a distortion profile with increased magnification in a second zone of the field of view, the second zone being different than the first zone (i.e. In particular embodiments, camera system 110 may include one or more auxiliary cameras configured to image a scene with a wider FOV or with a different view than cameras 112. As an example and not by way of limitation, camera system 110 may include a set of cameras 112 as described above, and camera system may also include one or more fisheye cameras or stereoscopic cameras with a FOV that is wider than FOV of cameras 112. In particular embodiments, auxiliary cameras with a wider FOV may allow captured images from cameras 112 to be successfully stitched even when viewing a large expanse of uniform color or texture (e.g., a wall). In particular embodiments, cameras 112 may be configured to have a high resolution (which may result in a relatively narrow FOV), and auxiliary cameras with a wider FOV may provide a wide-field reference that allows high resolution images from cameras 112 to be successfully aligned and stitched together.) [Sadi: para. 0082; Fig. 29; Figs. 2-7], andwherein, to create at least one combined image ((i.e. the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. combining the first and second images into a merged image) [Sadi: Fig. 8]), the processor ((i.e. processor) [Sadi: para. 0047]; (i.e. server) [Sadi: para. 0047]) is further configured to at least one of:
(1) combine information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera ((i.e. At step 340, the first or second image is spatially adjusted based on a calculated offset between each pair of corresponding feature points. At step 350, the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. one or more stitching servers 130 may receive a set of discrete images from one or more front-end processors 120, and stitching servers 130 may "stitch" the discrete images together and produce a single 3-D frame for transmission or display. As an example and not by way of limitation, stitching server 130 may receive a set of left images from left cameras 112 of camera system 110, and stitching server 130 may stitch or combine the images to produce a left frame of a 3-D image in real-time. Similarly, stitching server 130 may stitch a set of right images from right cameras 112 to produce, in real-time, a right frame of a 3-D image, and the left and right frames together may represent a single, real-time 3-D frame. In particular embodiments, a stitching process may create a substantially seamless image by warping, distorting, or aligning multiple discrete images to ensure that corresponding points of overlapped images match. As an example and not by way of limitation, a stitching process may use correspondence between discrete images from adjacent cameras to calculate the geometry of a scene captured by the stitched image.) [Sadi: para. 0098; Figs. 2-6]), or  
(2) combine information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera ((i.e. At step 340, the first or second image is spatially adjusted based on a calculated offset between each pair of corresponding feature points. At step 350, the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. one or more stitching servers 130 may receive a set of discrete images from one or more front-end processors 120, and stitching servers 130 may "stitch" the discrete images together and produce a single 3-D frame for transmission or display. As an example and not by way of limitation, stitching server 130 may receive a set of left images from left cameras 112 of camera system 110, and stitching server 130 may stitch or combine the images to produce a left frame of a 3-D image in real-time. Similarly, stitching server 130 may stitch a set of right images from right cameras 112 to produce, in real-time, a right frame of a 3-D image, and the left and right frames together may represent a single, real-time 3-D frame. In particular embodiments, a stitching process may create a substantially seamless image by warping, distorting, or aligning multiple discrete images to ensure that corresponding points of overlapped images match. As an example and not by way of limitation, a stitching process may use correspondence between discrete images from adjacent cameras to calculate the geometry of a scene captured by the stitched image.) [Sadi: para. 0098; Figs. 2-6]).
Sadi does not explicitly disclose the following claim limitations (Emphasis added).
An image acquisition system for capturing a scene, the system comprising:
a. a first camera having a plurality of first imaging parameters and a first capture position relative to the
scene, the first camera being configured to capture a first output image of the scene;
b. a second camera having a plurality of second imaging parameters and a second capture position relative to the scene, the second camera being configured to capture a second output image of the scene, the first and second capture positions being different from each other, one or more of the first imaging parameters being different from a corresponding one or more of the second imaging parameters, the first and second output images being different from each other according to the differing first and second capture positions and the one or more differing first and second imaging parameters;
c. a processor connected to the first and second cameras, the processor being configured to:
i. receive the first and second output images from the respective first and second cameras, and
ii. process the first and second output images according to a geometrical difference due to parallax from the first and second capture positions and according to any remaining differences due to the one or more differing first and second imaging parameters, in order to analyze the scene, wherein the one or more differing first and second imaging  parameters includes at least a difference in lens distortion profiles between the first and second cameras or a difference in camera distortion profiles between the first and second cameras, wherein the first camera or a first lens of the first camera has a distortion profile with increased magnification in a first zone of the field of view and the second camera or a second lens of the second camera has a distortion profile with increased magnification in a second zone of the field of view, the second zone being different than the first zone, and wherein, to create at least one combined image, the processor is further configured to at least one of:
(1) combine information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera, or  
(2) combine information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera. 
However, in the same field of endeavor Abbas further discloses the claim limitations and the deficient claim limitations, as follows:
 (1) combine information from the first output image outside of the first zone of the field of view with information from the second camera (i.e. Field of view 222a of the lens 204a may overlap with FOY 222b of the lens 204b. Intersection locations between FOY 222a, 222b are denoted by lines 230 in FIG. 2A. Intersection region may be referred to as the stitch line and/or stitch area. Regions 232 outside of overlap or stitch points 230 may be referred to as the overlap regions. Content within the
overlap regions 232 may be captured by the lens 204a and the lens 204b. A portion of an image obtained by the sensor 206a and corresponding to overlap regions 232 may be correlated and/or aligned with the image portion obtained by
the sensor 206b in order to align the captured fields of view 222a, 222b and/or improve stitch quality when obtaining a spherical combined image.) [Abbas: col. 12, line 4-17; Figs. 2A-2B], or  
(2) combine information from the second output image outside of the second zone of the field of view with information from the first camera (i.e. Field of view 222a of the lens 204a may overlap with FOY 222b of the lens 204b. Intersection locations between FOY 222a, 222b are denoted by lines 230 in FIG. 2A. Intersection region may be referred to as the stitch line and/or stitch area. Regions 232 outside of overlap or stitch points 230 may be referred to as the overlap regions. Content within the
overlap regions 232 may be captured by the lens 204a and the lens 204b. A portion of an image obtained by the sensor 206a and corresponding to overlap regions 232 may be correlated and/or aligned with the image portion obtained by
the sensor 206b in order to align the captured fields of view 222a, 222b and/or improve stitch quality when obtaining a spherical combined image.) [Abbas: col. 12, line 4-17; Figs. 2A-2B]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadi with Abbas to include the spatially selective encoding method of Abbas.  
Therefore, the combination of Sadi with Abbas will enable the system to generate 360 degrees video of the capture scene [Abbas: col. 6, line 3-33]. 
In the same field of endeavor Yoichi further discloses the claim limitations as follows:
(1) combine information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera (i.e. 
The zoom magnification of the photographic lens is selectively combined with the pseudo zoom magnification of the lens so that the overall zoom magnification may be simply increased in the whole zooming variable area, from the minimum magnification to the maximum magnification by operating a zooming member. As for a zoom finder, the zoom magnification of a zoom finder is appropriately combined with the magnification of a converter lens so that the magnification may be simply increased in accordance with the zooming operation of the photographic lens) [Yoichi: Abstract], or  
(2) combine information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera (i.e. 
The zoom magnification of the photographic lens is selectively combined with the pseudo zoom magnification of the lens so that the overall zoom magnification may be simply increased in the whole zooming variable area, from the minimum magnification to the maximum magnification by operating a zooming member. As for a zoom finder, the zoom magnification of a zoom finder is appropriately combined with the magnification of a converter lens so that the magnification may be simply increased in accordance with the zooming operation of the photographic lens) [Yoichi: Abstract].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadi and Abbas with Yoichi to program the processor to combine different zoom information of camera lenses.  
Therefore, the combination of Sadi and Abbas with Yoichi will enable the system to increase in the whole zooming variable area. This approach also makes the pseudo zoom camera small in size and thinner in shape [Yoichi: Abstract].


Regarding claim 19, Sadi meets the claim limitations as set forth in claim 18.Sadi further meets the claim limitations as follows.
The system of claim 18 (i.e. 3-D imagery system) [Sadi: para. 0006], wherein the at least one combined image has enhanced image resolution ((i.e. In particular embodiments, images received from camera system 110 may be dewarped to stitch the images onto a rectangular plane. As an example and not by way of limitation, the received images may be super-sampled to reduce the amount of artifacts that may hinder feature detection, described below. In particular embodiments, a dewarping procedure may be combined with a scaling procedure, which may reduce the need for super-sampling. As an example and not by way of limitation, received images may undergo a combined dewarping and scaling procedure, and the combination of dewarping and scaling may reduce artifacts in the images) [Sadi: para. 0105]; (i.e. In particular embodiments, front-end processors 120 may downsample an image after one or more image correction or enhancement steps are applied. As an example and not by way of limitation, rather than using a processor-intensive subsampling process, an output image may be downsampled. In particular embodiments, images may be captured at a higher resolution than that used for subsequent stitching, and this high-resolution image capture may help mitigate aliasing or artifacts that may be associated with correction or enhancement steps) [Sadi: para. 0096; Fig. 1]).

Regarding claim 20, Sadi meets the claim limitations as set forth in claim 18.Sadi further meets the claim limitations as follows.
The system of claim 18 (i.e. 3-D imagery system) [Sadi: para. 0006], wherein the at least one combined image includes 3D information ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images. As an example and not by way of limitation, the captured images may correspond to 360° 3-D video that is captured and processed in real-time.) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]).

Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadi (US Patent Application Publication 2016/0088287 A1), (“Sadi”), in view of Givon et al. (US Patent Application Publication 2016/0379373 A1), (“Givon”), in view of Abbas et al. (US Patent 10,462,466 B2), (“Abbas”), in view of Yoichi et al. (JP H11242283), (“Yoichi”).
Regarding claim 8, Sadi meets the claim limitations, as follows:
An image acquisition system (i.e. 3-D imagery system) [Sadi: para. 0006] for capturing a scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras Land R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5]), the system (i.e. 3-D imagery system) [Sadi: para. 0006] comprising:
a. a first camera ((i.e. left camera L) [Sadi: para. 0051]; (i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]) including one or more lenses (i.e. In particular embodiments, camera 112 may include a lens or lens assembly to collect and focus incoming light onto the focal area of the image sensor. As an example and not by way of limitation, camera 112 may include a fisheye lens, ultra wide-angle lens, wide-angle lens, or normal lens to focus light onto the image sensor. Although this disclosure describes and illustrates particular cameras having particular image sensors and particular lenses, this disclosure contemplates any suitable cameras having any suitable image sensors and any suitable lenses) [Sadi: para. 0052] creating a first distortion profile ((i.e. In particular embodiments, content server 140 may adjust one or more transmission parameters based on a device profile of client device 150) [Sadi: para. 0153]; (i.e. In particular embodiments, camera 112 may have a field of view (FOV ) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112. Objects within a FOV of camera 112 may be captured by an image sensor of camera 112, and objects outside the FOV may not appear on the image sensor. In particular embodiments, FOV may be referred to as an angle of view (AOV), and FOV or AOV may refer to an angular extent of a particular scene that may be captured or imaged by camera 112. As an example and not by way of limitation, camera 112 may have a FOV between 30° and 200°. As another example and not by way of limitation, camera 112 having a 100° FOV  may indicate that camera 112 may capture images of objects located within ±50° of a direction or orientation 114 in which camera 112 is pointing) [Sadi: para. 0053]), the first camera having a first capture position relative to the scene ((i.e. each image of the set may correspond to a particular angular position of the 360° scene ( e.g., each camera may have a different orientation).) [Sadi: para. 0159]; (i.e. Each eye views a slightly different angle of an object seen by the left and right eyes) [Sadi: para. 0003]; (i.e. positions and orientations of cameras 112 are known during image capture) [Sadi: para. 0089]; (i.e. allow camera system 110 to be held in a precise position that is known relative to the calibration device) [Sadi: para. 0091]; (i.e. camera geometry (e.g., position or orientation of cameras 112 of camera system 110)) [Sadi: para. 0111]; (i.e. camera 112 may have a field of view (FOV) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112) [Sadi: para. 0053]; (i.e. the cameras may be used to capture one or more images of the user's physical environment) [Sadi: para. 0184]) and being configured to capture a first output image of the scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. 2-D images captured using a pair of spatially separated parallel cameras) [Sadi: para. 0004]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5] (i.e. images of a known scene captured by camera) [Sadi: para. 0119]); 
b. a second camera ((i.e. right camera R) [Sadi: para. 0051]; (i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]) including one or more lenses (i.e. In particular embodiments, camera 112 may include a lens or lens assembly to collect and focus incoming light onto the focal area of the image sensor. As an example and not by way of limitation, camera 112 may include a fisheye lens, ultra wide-angle lens, wide-angle lens, or normal lens to focus light onto the image sensor. Although this disclosure describes and illustrates particular cameras having particular image sensors and particular lenses, this disclosure contemplates any suitable cameras having any suitable image sensors and any suitable lenses) [Sadi: para. 0052] creating a second distortion profile ((i.e. In particular embodiments, content server 140 may adjust one or more transmission parameters based on a device profile of client device 150) [Sadi: para. 0153]; (i.e. In particular embodiments, camera 112 may have a field of view (FOV ) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112. Objects within a FOV of camera 112 may be captured by an image sensor of camera 112, and objects outside the FOV may not appear on the image sensor. In particular embodiments, FOV may be referred to as an angle of view (AOV), and FOV or AOV may refer to an angular extent of a particular scene that may be captured or imaged by camera 112. As an example and not by way of limitation, camera 112 may have a FOV between 30° and 200°. As another example and not by way of limitation, camera 112 having a 100° FOV  may indicate that camera 112 may capture images of objects located within ±50° of a direction or orientation 114 in which camera 112 is pointing) [Sadi: para. 0053]) different from the first distortion profile ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings.) [Sadi: para. 0093], the second camera having a second capture position relative to the scene ((i.e. each image of the set may correspond to a particular angular position of the 360° scene ( e.g., each camera may have a different orientation).) [Sadi: para. 0159]; (i.e. Each eye views a slightly different angle of an object seen by the left and right eyes) [Sadi: para. 0003]; (i.e. positions and orientations of cameras 112 are known during image capture) [Sadi: para. 0089]; (i.e. allow camera system 110 to be held in a precise position that is known relative to the calibration device) [Sadi: para. 0091]; (i.e. camera geometry (e.g., position or orientation of cameras 112 of camera system 110)) [Sadi: para. 0111]; (i.e. camera 112 may have a field of view (FOV) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112) [Sadi: para. 0053]), and being configured to capture a second output image of the scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. 2-D images captured using a pair of spatially separated parallel cameras) [Sadi: para. 0004]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5]; (i.e. images of a known scene captured by camera) [Sadi: para. 0119] ; (i.e. the cameras may be used to capture one or more images of the user's physical environment) [Sadi: para. 0184]), the first and second capture positions being different from each other ((i.e. Input Image stream at position i+x …… Input Image stream at position i) [Sadi: Fig. 9]; (i.e. In particular embodiments, angle Θ may correspond to an angular spacing or a difference in orientations 114 between adjacent pairs 200 of cameras 112) [Sadi: para. 0062]; (i.e. the stereoscopic pairs of images corresponding to the left-eye view and the right-eye view have a spatial offset from each other) [Sadi: para. 0140]; (i.e. In particular embodiments, one or more adjustments specific to stitching for stereoscopic video may be performed. In particular embodiments, the pairs of corresponding feature points from stitched images 220 corresponding to the left-eye and right-eye views may be projected onto a 3-D spherical projection space. In particular embodiments, there may be a difference between the starting point for the left-eye view and the right-eye view. This difference may be corrected through the initial condition that the first camera position is used as a start position and the first camera has a yaw of zero. The remaining cameras may be adjusted based on these initial conditions) [Sadi: para. 0134]; (i.e. Images from different viewpoints may be placed at mathematically appropriate locations to provide a reconstruction that matches an orientation or FOV  of the cameras that captured the images) [Sadi: para. 0119]; (i.e. depth information (e.g., obtained from a depth sensor or triangulation of objects in images using the stereo image pairs) may be used to segregate the feature point matching based on the proximity of the feature points to the camera. Objects closer to the viewer or camera have a different geometry for stitching than objects that are further away. In particular embodiments, the depth variation of far-field objects may have a minimal effect on stitching quality, and therefore computing resources may be focused on accounting for nearfield depth variation. In particular embodiments, stitching servers 130 may determine based on depth data whether an object in one or more images is located within an area where additional measures may be taken to improve stitching quality. As an example and not by way of limitation, calculation (or recalculation) of homography matrices may then be triggered in response to detecting objects located within a predetermined threshold distance of a camera 112 or camera system 110) [Sadi: para. 0131] – Note: It has been known to one with ordinary skill in the art that the depth information provides a distance between a pixel on an object in an image and the camera that captures the image. Sadi discloses that an analysis of the nearfield variation that can determine a difference in positions (i.e. offset, disparity) between two cameras)], the first and second output images being different from each other according to the differing first and second capture positions ((i.e. two images of the same scene obtained from slightly different angles) [Sadi: para. 0003]; (i.e. The method may begin at step 710, where a number of images representing a 360° view of a scene are accessed. As described above, the images may be captured by a set of cameras (e.g., a set of non-stereoscopic cameras), where each image may represent a portion of the 360° scene, and each image may include a first overlap area and a second overlap area. The first overlap area may correspond to an overlap with a first adjacent image, and the second overlap area corresponding to an overlap with a second adjacent image. At step 950, the position of each camera relative to its adjacent cameras, the amount of overlap between the images from adjacent cameras, and image boundary data may be received by the camera system) [Sadi: para. 0163; Fig. 5, 26]) and the differing first and second distortion profiles ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. In particular embodiments, the respective contrast settings for that feature point 214A-B in the respective images I-7 and I-6 may be applied as part of the matching of feature points 214A-B. As an example and not by way of limitation, the contrast difference between images I-7 and I-6 may be compensated as an offset of a contrast curve. In particular embodiments, this offset of the contrast curve may be calculated with additional bits (e.g., using signed 16 bits for 8 bit values) to take this into account. A difference in the offset may cause the best match to have a uniform difference that is known ahead of time.) [Sadi: para. 0108]); and
c. the processor ((i.e. processor) [Sadi: para. 0047]; (i.e. server) [Sadi: para. 0047]) configured to create at least one combined image ((i.e. the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. combining the first and second images into a merged image) [Sadi: Fig. 8]) by at least one of:
i. combining information from the first output image outside of the first zone of the field of view with information from the second camera ((i.e. At step 340, the first or second image is spatially adjusted based on a calculated offset between each pair of corresponding feature points. At step 350, the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. one or more stitching servers 130 may receive a set of discrete images from one or more front-end processors 120, and stitching servers 130 may "stitch" the discrete images together and produce a single 3-D frame for transmission or display. As an example and not by way of limitation, stitching server 130 may receive a set of left images from left cameras 112 of camera system 110, and stitching server 130 may stitch or combine the images to produce a left frame of a 3-D image in real-time. Similarly, stitching server 130 may stitch a set of right images from right cameras 112 to produce, in real-time, a right frame of a 3-D image, and the left and right frames together may represent a single, real-time 3-D frame. In particular embodiments, a stitching process may create a substantially seamless image by warping, distorting, or aligning multiple discrete images to ensure that corresponding points of overlapped images match. As an example and not by way of limitation, a stitching process may use correspondence between discrete images from adjacent cameras to calculate the geometry of a scene captured by the stitched image.) [Sadi: para. 0098; Figs. 2-6]), or  
ii. combining information from the second output image outside of the second zone of the field of view with information from the first camera ((i.e. At step 340, the first or second image is spatially adjusted based on a calculated offset between each pair of corresponding feature points. At step 350, the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. one or more stitching servers 130 may receive a set of discrete images from one or more front-end processors 120, and stitching servers 130 may "stitch" the discrete images together and produce a single 3-D frame for transmission or display. As an example and not by way of limitation, stitching server 130 may receive a set of left images from left cameras 112 of camera system 110, and stitching server 130 may stitch or combine the images to produce a left frame of a 3-D image in real-time. Similarly, stitching server 130 may stitch a set of right images from right cameras 112 to produce, in real-time, a right frame of a 3-D image, and the left and right frames together may represent a single, real-time 3-D frame. In particular embodiments, a stitching process may create a substantially seamless image by warping, distorting, or aligning multiple discrete images to ensure that corresponding points of overlapped images match. As an example and not by way of limitation, a stitching process may use correspondence between discrete images from adjacent cameras to calculate the geometry of a scene captured by the stitched image.) [Sadi: para. 0098; Figs. 2-6]), 
wherein the first and second distortion profiles respectively match requirements of a left eye and a right eye of a user at a display ((i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. stitching server 130 may require that images to be stitched together have timestamps that agree to within 10 ms, 20 ms, 30 ms, or within any suitable interval of time. As another example, stitching server 130 may require that images to be stitched together have timestamps that are the same within a particular amount of frame periods, where a frame period is the reciprocal of the frame rate. For example, a video may have a frame rate of 25 frames per second (FPS), corresponding to a frame period of 40 ms, and stitching server 130 may require that images to be stitched together have timestamps that are the same within one frame period (e.g., within 40 ms), within one-half frame period (e.g., within 20 ms), or within any suitable portion of a frame period) [Sadi: para. 0098; Figs. 2-6]; (i.e. Client device 150 may determine what portion of a data stream is needed based on the requirements or capabilities of the client device 150 ( e.g., if client device 150 has the capability to display high-definition video, then the client device 150 may extract a high-definition video stream from content container 142). In particular embodiments, one or more portions of a data stream may be sent to multiple client devices 150.) [Sadi: para. 0154]) and are configured to minimize or avoid completely the processing of the distortion in the first and second images (i.e. n particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. In particular embodiments, estimated camera parameters may be optimized iteratively or by using a group numeric approach for multiple non-linear values. In particular embodiments, for each image ( e.g., I-6 and I-7), the position of the pairs of corresponding feature points 214A-B may be compared to each other and adjustments made to corresponding camera parameters based on an offset in the position of the respective feature points 214A-B. As an example and not by way of limitation, a FOY parameter or an orientation parameter may be adjusted in response to detecting a radial offset on average between the feature points 214A-B. As another example and not by way of limitation, a vertical or horizontal camera position parameter may be adjusted (e.g., translated) in response to detecting a vertical or horizontal offset, respectively, on average between the feature points 214A-B) [Sadi: para. 0111]) (Note: Sadi discloses that the parameters in the profile of each camera may be different, but they are not totally different from each others. This approach allows the system does not have to process two totally different sets of images, but it can exploit some redundancy.  As a result, the performance of the system before they are displayed to a user ((i.e. In particular embodiments, cameras 112 may have some lens distortion as well as some deviation relative to a target position or orientation 114. In particular embodiments, corrections for these effects may be static, and they may be pre-calibrated and corrected using lookup tables in the front end. As an example and not by way of limitation, panorama leveling, vignette correction, lens distortion correcting, white balance correction, exposure correction and matching, or viewpoint adjustment may be applied directly to an image. In this manner, an image may be operated on before any compression-induced color or feature shifts take place, which may reduce the occurrence of visible correction artifacts. Additionally, color correction may be applied to enhance) [Sadi: para. 0096]; (i.e. 3-D displays often provide the perception of depth to 2-D images by presenting two offset images separately to the left and right eye of the viewer. These 2-D images are then combined in the brain to give the perception of 3-D depth) [Sadi: para. 0005]).
Sadi does not explicitly disclose the following claim limitations (Emphasis added).
An image acquisition system for capturing a scene, the system comprising:
a. a first camera including one or more lenses creating a first distortion profile, the first camera having a first capture position relative to the scene and being configured to capture a first output image of the scene; and
b. a second camera including one or more lenses creating a second distortion profile different from the first distortion profile, the second camera having a second capture position relative to the scene and being configured to capture a second output image of the scene, the first and second capture positions being different from each other, the first and second output images being different from each other according to the differing first and second capture positions and the differing first and second distortion profiles; andc. a processor configured to create at least one combined image by at least one of:
i. combining information from the first output image outside of a first zone of a field of view with information having increased magnification from the second camera, or 
ii. combining information from the second output image outside of a second zone of the field of view different from the first zone with information having increased magnification from the first camera,
wherein the first and second distortion profiles respectively match requirements of a left eye and a right eye of a user at a display and are configured to minimize or avoid completely the processing of the distortion in the first and second images before they are displayed to a user.  
However, in the same field of endeavor Givon further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039], t
(i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039] (i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039], (i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039];
…
(i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadi with Givon to store the lens creating distortion profile for each camera in the system.  
Therefore, the combination of Sadi with Givon will enable the system to compensation the distortions generated by each camera properly in order to create the best possible stereoscopic images [Sadi: para. 0142]. 
Sadi and Givon do not explicitly disclose the following claim limitations (Emphasis added).
 i. combining information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera, or  
ii. combining information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera, 
However, in the same field of endeavor Abbas further discloses the claim limitations and the deficient claim limitations, as follows:
 i. combining information from the first output image outside of the first zone of the field of view with information from the second camera (i.e. Field of view 222a of the lens 204a may overlap with FOV 222b of the lens 204b. Intersection locations between FOV 222a, 222b are denoted by lines 230 in FIG. 2A. Intersection region may be referred to as the stitch line and/or stitch area. Regions 232 outside of overlap or stitch points 230 may be referred to as the overlap regions. Content within the
overlap regions 232 may be captured by the lens 204a and the lens 204b. A portion of an image obtained by the sensor 206a and corresponding to overlap regions 232 may be correlated and/or aligned with the image portion obtained by
the sensor 206b in order to align the captured fields of view 222a, 222b and/or improve stitch quality when obtaining a spherical combined image.) [Abbas: col. 12, line 4-17; Figs. 2A-2B], or  
ii. combining information from the second output image outside of the second zone of the field of view with information from the first camera (i.e. Field of view 222a of the lens 204a may overlap with FOV 222b of the lens 204b. Intersection locations between FOV 222a, 222b are denoted by lines 230 in FIG. 2A. Intersection region may be referred to as the stitch line and/or stitch area. Regions 232 outside of overlap or stitch points 230 may be referred to as the overlap regions. Content within the overlap regions 232 may be captured by the lens 204a and the lens 204b. A portion of an image obtained by the sensor 206a and corresponding to overlap regions 232 may be correlated and/or aligned with the image portion obtained by the sensor 206b in order to align the captured fields of view 222a, 222b and/or improve stitch quality when obtaining a spherical combined image.) [Abbas: col. 12, line 4-17; Figs. 2A-2B]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadi and Givon with Abbas to include the spatially selective encoding method of Abbas.  
Therefore, the combination of Sadi and Givon with Abbas will enable the system to generate 360 degrees video of the capture scene [Abbas: col. 6, line 3-33]. 
In the same field of endeavor Yoichi further discloses the claim limitations as follows:
(i) combining information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera (i.e. 
The zoom magnification of the photographic lens is selectively combined with the pseudo zoom magnification of the lens so that the overall zoom magnification may be simply increased in the whole zooming variable area, from the minimum magnification to the maximum magnification by operating a zooming member. As for a zoom finder, the zoom magnification of a zoom finder is appropriately combined with the magnification of a converter lens so that the magnification may be simply increased in accordance with the zooming operation of the photographic lens) [Yoichi: Abstract], or  
(ii) combining information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera (i.e. The zoom magnification of the photographic lens is selectively combined with the pseudo zoom magnification of the lens so that the overall zoom magnification may be simply increased in the whole zooming variable area, from the minimum magnification to the maximum magnification by operating a zooming member. As for a zoom finder, the zoom magnification of a zoom finder is appropriately combined with the magnification of a converter lens so that the magnification may be simply increased in accordance with the zooming operation of the photographic lens) [Yoichi: Abstract].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadi, Givon, and Abbas with Yoichi to program the processor to combine different zoom information of camera lenses.  
Therefore, the combination of Sadi, Givon, and Abbas with Yoichi will enable the system to increase in the whole zooming variable area. This approach also makes the pseudo zoom camera small in size and thinner in shape [Yoichi: Abstract].


Regarding claim 9, Sadi meets the claim limitations as set forth in claim 8.Sadi further meets the claim limitations as follows.
The system of claim 8 (i.e. 3-D imagery system) [Sadi: para. 0006], further comprising at least one display (i.e. a display) [Sadi: para. 0167] configured to display the first and second output images ((i.e. 3-D displays often provide the perception of depth to 2-D images by presenting two offset images separately to the left and right eye of the viewer. These 2-D images are then combined in the brain to give the perception of 3-D depth) [Sadi: para. 0005]; (i.e. 3-D images may be constructed using 2-D images captured using a pair of spatially separated parallel camera) [Sadi: para. 0004]).

Regarding claim 10, Sadi meets the claim limitations as set forth in claim 9.Sadi further meets the claim limitations as follows.
The system of claim 9 (i.e. 3-D imagery system) [Sadi: para. 0006] wherein the at least one display (i.e. a display) [Sadi: para. 0167] is on at least one of a head-mounted virtual reality headset (i.e. In particular embodiments, a peripheral device may be paired with a HMD to adjust perspectives 242A-C) [Sadi: para. 0170], an augmented reality headset, or a mobile device capable of insertion into a headset.

Regarding claim 11, Sadi meets the claim limitations as set forth in claim 8.Sadi further meets the claim limitations as follows.
The system of claim 8 (i.e. 3-D imagery system) [Sadi: para. 0006] wherein the first and second capture positions are modifiable to change the desired view of the scene (i.e. In particular embodiments, there may be a difference between the starting point for the left-eye view and the right-eye view. This difference may be corrected through the initial condition that the first camera position is used as a start position and the first camera has a yaw of zero. The remaining cameras may be adjusted based on these initial conditions) [Sadi: para. 0134].

Regarding claim 12, Sadi meets the claim limitations as set forth in claim 8.Sadi further meets the claim limitations as follows.
The system of claim 8 (i.e. 3-D imagery system) [Sadi: para. 0006] wherein:
difference information ((i.e. The physical calibrators may be imaged by cameras 112, and the captured images may be compared to a known geometry to determine calibration parameters. In particular embodiments, a mechanical calibration device may be a physical device separate from camera system 110. As an example and not by way of limitation, an external calibration device may have internal spokes that extend inward from a spherical outer body to allow camera system 110 to be held in a precise position that is known relative to the calibration device. As another example and not by way of limitation, an external calibration device may include optical sensors that allow camera system 110 to be precisely located relative to the calibration device. In particular embodiments, an interior surface of a calibration device may have calibration markings that are imaged by cameras 112, and calibration parameters for cameras 112 or camera pairs 200 may be determined based on captured images of the calibration markings. In particular embodiments, camera system 110 may include an optical assembly that projects a calibration pattern onto an interior surface of a calibration device. Although this disclosure describes particular physical calibration systems, this disclosure contemplates any suitable physical calibration systems.) [Sadi: para. 0091] regarding the difference in the first and second lens distortion profiles of the first and second cameras is pre-stored ((i.e. In particular embodiments, once a calibration procedure is performed, data regarding calibration of cameras 112 or camera pairs 200 may be stored in a non-volatile memory of camera system 110. Although this disclosure describes particular calibration procedures performed in particular manners and at particular times, this disclosure contemplates any suitable calibration procedures performed in any suitable manners and at any suitable times) [Sadi: para. 0089]; (i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. In particular embodiments, the respective contrast settings for that feature point 214A-B in the respective images I-7 and I-6 may be applied as part of the matching of feature points 214A-B. As an example and not by way of limitation, the contrast difference between images I-7 and I-6 may be compensated as an offset of a contrast curve. In particular embodiments, this offset of the contrast curve may be calculated with additional bits (e.g., using signed 16 bits for 8 bit values) to take this into account. A difference in the offset may cause the best match to have a uniform difference that is known ahead of time.) [Sadi: para. 0108]), and 
the difference information ((i.e. The physical calibrators may be imaged by cameras 112, and the captured images may be compared to a known geometry to determine calibration parameters. In particular embodiments, a mechanical calibration device may be a physical device separate from camera system 110. As an example and not by way of limitation, an external calibration device may have internal spokes that extend inward from a spherical outer body to allow camera system 110 to be held in a precise position that is known relative to the calibration device. As another example and not by way of limitation, an external calibration device may include optical sensors that allow camera system 110 to be precisely located relative to the calibration device. In particular embodiments, an interior surface of a calibration device may have calibration markings that are imaged by cameras 112, and calibration parameters for cameras 112 or camera pairs 200 may be determined based on captured images of the calibration markings. In particular embodiments, camera system 110 may include an optical assembly that projects a calibration pattern onto an interior surface of a calibration device. Although this disclosure describes particular physical calibration systems, this disclosure contemplates any suitable physical calibration systems.) [Sadi: para. 0091] is received from a user ((i.e. In  particular embodiments, content server 140 may provide access to a sliced stream in an interactive way based on input from client device 150. As an example and not by way of limitation, a sliced stream may be a real-time 360° 3-D video, and an input from client device 150 may describe an orientation of the user to content server 140. Content server 140 may dynamically serve frames corresponding to the areas the user is viewing.) [Sadi: para. 0150]; (i.e. In particular embodiments, the UI may include an archiving artificial intelligence to curate different 360° stereoscopic 3-D videos. In particular embodiments, 360° stereoscopic 3-D environment 240 may be augmented to display information based on the data or metadata of the 360° stereoscopic 3-D video. As an example and not by way of limitation, the UI may provide a summary of the history of Venice based on the user watching a 360° stereoscopic 3-D video of Venice based on image analysis of the video or location data. As another example, the UI may display icons on top of the objects of perspectives 242A-C. When user interacts with an icon, the UI may display a more detailed view or information. As another example, the UI may allow the user to provide comments via voice, type, or keyboard to augment real-time 360° stereoscopic 3-D video. As another example, the UI may display a phone menu inside of perspective 242A-C in response to receiving an incoming call. ) [Sadi: para. 0180]; (i.e. the video may be reconstructed so that a user may view a scene represented by the video as a 3-D scene. As an example and not by way of limitation, a 3-D 360° video may be reconstructed in such a way that a user viewing the reconstructed video may perceive a natural, realistic, or immersive 3-D environment that provides a sense of "being there" personally rather than just viewing a representation of a scene on a screen. Herein, the term reconstruction may refer to an action of converting 2-D images or videos into stitched or otherwise processed and calibrated video streams that can be used to present a scene in a realistically 3-D way. In particular embodiments, reconstruction may be performed by a stereoscopic viewing system such as a HMD or a 3-D television. Client device 150 (e.g., a HMD or 3-D television) may receive discrete images or streams from content server 140, and client device 150 may perform reconstruction by combining, stitching, or processing the discrete images or streams to produce a stereoscopic 3-D 360° video. In particular embodiments, a reconstruction technique may allow client device 150 to seamlessly present a 3-D scene to a viewer while also offering one or more of the following: efficient use of bandwidth; optimization of stitching processes; an ability to employ advanced network streaming techniques; or optimization of latency, computation, or other viewing parameters. Although this disclosure describes and illustrates particular reconstruction techniques performed in particular manners, this disclosure contemplates any suitable reconstruction techniques performed in any suitable manners) [Sadi: para. 0157]) or from the first and second cameras written in a marker and/or metadata ((i.e. The physical calibrators may be imaged by cameras 112, and the captured images may be compared to a known geometry to determine calibration parameters. In particular embodiments, a mechanical calibration device may be a physical device separate from camera system 110. As an example and not by way of limitation, an external calibration device may have internal spokes that extend inward from a spherical outer body to allow camera system 110 to be held in a precise position that is known relative to the calibration device. As another example and not by way of limitation, an external calibration device may include optical sensors that allow camera system 110 to be precisely located relative to the calibration device. In particular embodiments, an interior surface of a calibration device may have calibration markings that are imaged by cameras 112, and calibration parameters for cameras 112 or camera pairs 200 may be determined based on captured images of the calibration markings. In particular embodiments, camera system 110 may include an optical assembly that projects a calibration pattern onto an interior surface of a calibration device. Although this disclosure describes particular physical calibration systems, this disclosure contemplates any suitable physical calibration systems.) [Sadi: para. 0091]; (i.e. The physical calibrators may be imaged by cameras 112, and the captured images may be compared to a known geometry to determine calibration parameters. In particular embodiments, a mechanical calibration device may be a physical device separate from camera system 110. As an example and not by way of limitation, an external calibration device may have internal spokes that extend inward from a spherical outer body to allow camera system 110 to be held in a precise position that is known relative to the calibration device. As another example and not by way of limitation, an external calibration device may include optical sensors that allow camera system 110 to be precisely located relative to the calibration device. In particular embodiments, an interior surface of a calibration device may have calibration markings that are imaged by cameras 112, and calibration parameters for cameras 112 or camera pairs 200 may be determined based on captured images of the calibration markings. In particular embodiments, camera system 110 may include an optical assembly that projects a calibration pattern onto an interior surface of a calibration device. Although this disclosure describes particular physical calibration systems, this disclosure contemplates any suitable physical calibration systems.) [Sadi: para. 0091]).

Regarding claim 13, Sadi meets the claim limitations, as follows:
An image acquisition system (i.e. 3-D imagery system) [Sadi: para. 0006] for capturing a scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras Land R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5]), the system (i.e. 3-D imagery system) [Sadi: para. 0006] comprising:
a. a first camera ((i.e. left camera L) [Sadi: para. 0051]; (i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]) creating a first distortion profile ((i.e. In particular embodiments, content server 140 may adjust one or more transmission parameters based on a device profile of client device 150) [Sadi: para. 0153]; (i.e. In particular embodiments, camera 112 may have a field of view (FOV ) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112. Objects within a FOV of camera 112 may be captured by an image sensor of camera 112, and objects outside the FOV may not appear on the image sensor. In particular embodiments, FOV may be referred to as an angle of view (AOV), and FOV  or AOV may refer to an angular extent of a particular scene that may be captured or imaged by camera 112. As an example and not by way of limitation, camera 112 may have a FOV  between 30° and 200°. As another example and not by way of limitation, camera 112 having a 100° FOV may indicate that camera 112 may capture images of objects located within ±50° of a direction or orientation 114 in which camera 112 is pointing) [Sadi: para. 0053]) either via smart-binning by a sensor ((i.e. In particular embodiments, images received from camera system 110 may be dewarped to stitch the images onto a rectangular plane. As an example and not by way of limitation, the received images may be super-sampled to reduce the amount of artifacts that may hinder feature detection, described below. In particular embodiments, a dewarping procedure may be combined with a scaling procedure, which may reduce the need for super-sampling. As an example and not by way of limitation, received images may undergo a combined dewarping and scaling procedure, and the combination of dewarping and scaling may reduce artifacts in the images) [Sadi: para. 0105]; (i.e. In particular embodiments, front-end processors 120 may downsample an image after one or more image correction or enhancement steps are applied. As an example and not by way of limitation, rather than using a processor-intensive subsampling process, an output image may be downsampled. In particular embodiments, images may be captured at a higher resolution than that used for subsequent stitching, and this high-resolution image capture may help mitigate aliasing or artifacts that may be associated with correction or enhancement steps) [Sadi: para. 0096; Fig. 1] (Note: The paragraph 0033 of the specification describes the smart-binning process as a down-sampling operation to reduce image size) or via processing inside the camera ((i.e. In particular embodiments, camera system 110 may include one or more processors integrated as part of camera system 110, or camera system 110 may be coupled to one or more processors located external to camera system 110. As an example and not by way of limitation, camera system 110 may include one or more front-end processors 120 located inside body 118 of camera system 110. As another example and not by way of limitation, cameras 112 may be connected over USB to a set of one or more front-end processor machines 120. In particular embodiments, front-end processors 120 may carry out initial control of cameras 112, camera distortion correction, cropping of images, encoding of videos, compression of image data, or transmission of videos. As an example and not by way of limitation, camera system 110 may include independent front-end processors 120 connected to cameras 112 that carry out initial image adjustments, camera parameter control, or initial encoding of camera data to reduce the video payload for transport. In particular embodiments, the number of front-end processors associated with camera system 110 may depend at least in part on a number of cameras 112 in camera system 110 as well as a size or frame rate of video captured by cameras 112. As an example and not by way of limitation, each camera 112 may be connected to one or more dedicated processors 120. Although this disclosure describes and illustrates particular camera systems coupled to particular processors in particular manners, this disclosure contemplates any suitable camera systems coupled to any suitable processors in any suitable manners. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently) [Sadi: para. 0092-0093]; (i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images. As an example and not by way of limitation, the captured images may correspond to 360° 3-D video that is captured and processed in real-time. Cameras 112 of camera system 110 may be connected (e.g., through universal serial bus (USB)) to a front-end processor 120. Front-end processor 120 may provide initial control of cameras 112 by synchronizing the starting and stopping of the images from the various cameras 112. Front-end processors 120 may also determine or set camera parameters, such as shutter speed or exposure time. Front-end processor 120 may normalize, correct distortion, compress or encode the incoming videos from camera system 110. In particular embodiments, the number of front-end processors 120 may be based on the number of cameras 112 of camera system 110 as well as the size of the incoming images (e.g., frame rate or frame size). The image data from front-end processors 120 may be transferred ( e.g., through a transmission-control protocol (TCP) network) to a stitching server 130 that perform the stitching of the discrete images captured by camera system 110) [Sadi: para. 0047]), the first camera having a first capture position relative to the scene ((i.e. each image of the set may correspond to a particular angular position of the 360° scene ( e.g., each camera may have a different orientation).) [Sadi: para. 0159]; (i.e. Each eye views a slightly different angle of an object seen by the left and right eyes) [Sadi: para. 0003]; (i.e. positions and orientations of cameras 112 are known during image capture) [Sadi: para. 0089]; (i.e. allow camera system 110 to be held in a precise position that is known relative to the calibration device) [Sadi: para. 0091]; (i.e. camera geometry (e.g., position or orientation of cameras 112 of camera system 110)) [Sadi: para. 0111]; (i.e. camera 112 may have a field of view (FOV) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112) [Sadi: para. 0053]; (i.e. the cameras may be used to capture one or more images of the user's physical environment) [Sadi: para. 0184]) and being configured to capture a first output image of the scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. 2-D images captured using a pair of spatially separated parallel cameras) [Sadi: para. 0004]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5] (i.e. images of a known scene captured by camera) [Sadi: para. 0119]); and
b. a second camera ((i.e. right camera R) [Sadi: para. 0051]; (i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]) creating a second distortion profile either via smart-binning by a sensor ((i.e. In particular embodiments, images received from camera system 110 may be dewarped to stitch the images onto a rectangular plane. As an example and not by way of limitation, the received images may be super-sampled to reduce the amount of artifacts that may hinder feature detection, described below. In particular embodiments, a dewarping procedure may be combined with a scaling procedure, which may reduce the need for super-sampling. As an example and not by way of limitation, received images may undergo a combined dewarping and scaling procedure, and the combination of dewarping and scaling may reduce artifacts in the images) [Sadi: para. 0105]; (i.e. In particular embodiments, front-end processors 120 may downsample an image after one or more image correction or enhancement steps are applied. As an example and not by way of limitation, rather than using a processor-intensive subsampling process, an output image may be downsampled. In particular embodiments, images may be captured at a higher resolution than that used for subsequent stitching, and this high-resolution image capture may help mitigate aliasing or artifacts that may be associated with correction or enhancement steps) [Sadi: para. 0096; Fig. 1] (Note: The paragraph 0033 of the specification describes the smart-binning process as a down-sampling operation to reduce image size) or via processing inside the camera ((i.e. In particular embodiments, camera system 110 may include one or more processors integrated as part of camera system 110, or camera system 110 may be coupled to one or more processors located external to camera system 110. As an example and not by way of limitation, camera system 110 may include one or more front-end processors 120 located inside body 118 of camera system 110. As another example and not by way of limitation, cameras 112 may be connected over USB to a set of one or more front-end processor machines 120. In particular embodiments, front-end processors 120 may carry out initial control of cameras 112, camera distortion correction, cropping of images, encoding of videos, compression of image data, or transmission of videos. As an example and not by way of limitation, camera system 110 may include independent front-end processors 120 connected to cameras 112 that carry out initial image adjustments, camera parameter control, or initial encoding of camera data to reduce the video payload for transport. In particular embodiments, the number of front-end processors associated with camera system 110 may depend at least in part on a number of cameras 112 in camera system 110 as well as a size or frame rate of video captured by cameras 112. As an example and not by way of limitation, each camera 112 may be connected to one or more dedicated processors 120. Although this disclosure describes and illustrates particular camera systems coupled to particular processors in particular manners, this disclosure contemplates any suitable camera systems coupled to any suitable processors in any suitable manners. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently) [Sadi: para. 0092-0093]; (i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images. As an example and not by way of limitation, the captured images may correspond to 360° 3-D video that is captured and processed in real-time. Cameras 112 of camera system 110 may be connected (e.g., through universal serial bus (USB)) to a front-end processor 120. Front-end processor 120 may provide initial control of cameras 112 by synchronizing the starting and stopping of the images from the various cameras 112. Front-end processors 120 may also determine or set camera parameters, such as shutter speed or exposure time. Front-end processor 120 may normalize, correct distortion, compress or encode the incoming videos from camera system 110. In particular embodiments, the number of front-end processors 120 may be based on the number of cameras 112 of camera system 110 as well as the size of the incoming images (e.g., frame rate or frame size). The image data from front-end processors 120 may be transferred ( e.g., through a transmission-control protocol (TCP) network) to a stitching server 130 that perform the stitching of the discrete images captured by camera system 110) [Sadi: para. 0047]), the second distortion profile ((i.e. In particular embodiments, content server 140 may adjust one or more transmission parameters based on a device profile of client device 150) [Sadi: para. 0153]; (i.e. In particular embodiments, camera 112 may have a field of view (FOV ) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112. Objects within a FOV of camera 112 may be captured by an image sensor of camera 112, and objects outside the FOV may not appear on the image sensor. In particular embodiments, FOV may be referred to as an angle of view (AOY), and FOV or AOV may refer to an angular extent of a particular scene that may be captured or imaged by camera 112. As an example and not by way of limitation, camera 112 may have a FOV between 30° and 200°. As another example and not by way of limitation, camera 112 having a 100° FOV  may indicate that camera 112 may capture images of objects located within ±50° of a direction or orientation 114 in which camera 112 is pointing) [Sadi: para. 0053]) being different from the first distortion profile ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings.) [Sadi: para. 0093], the second camera having a second capture position relative to the scene ((i.e. each image of the set may correspond to a particular angular position of the 360° scene ( e.g., each camera may have a different orientation).) [Sadi: para. 0159]; (i.e. Each eye views a slightly different angle of an object seen by the left and right eyes) [Sadi: para. 0003]; (i.e. positions and orientations of cameras 112 are known during image capture) [Sadi: para. 0089]; (i.e. allow camera system 110 to be held in a precise position that is known relative to the calibration device) [Sadi: para. 0091]; (i.e. camera geometry (e.g., position or orientation of cameras 112 of camera system 110)) [Sadi: para. 0111]; (i.e. camera 112 may have a field of view (FOV) that depends at least in part on a position, focal length, or magnification of a lens assembly of camera 112 and a position or size of an image sensor of camera 112. In particular embodiments, a FOV of camera 112 may refer to a horizontal, vertical, or diagonal extent of a particular scene that is visible through camera 112) [Sadi: para. 0053]), and being configured to capture a second output image of the scene ((i.e. Camera system 110 may include a number of pairs of cameras 112 that are configured to digitally capture images) [Sadi: para. 0047]; (i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. 2-D images captured using a pair of spatially separated parallel cameras) [Sadi: para. 0004]; (i.e. FIG. 5 illustrates an example set of images captured by cameras of a camera system) [Sadi: para. 0010; Fig. 5]; (i.e. images of a known scene captured by camera) [Sadi: para. 0119] ; (i.e. the cameras may be used to capture one or more images of the user's physical environment) [Sadi: para. 0184]), the first and second capture positions being different from each other ((i.e. Input Image stream at position i+x …… Input Image stream at position i) [Sadi: Fig. 9]; (i.e. In particular embodiments, angle Θ may correspond to an angular spacing or a difference in orientations 114 between adjacent pairs 200 of cameras 112) [Sadi: para. 0062]; (i.e. the stereoscopic pairs of images corresponding to the left-eye view and the right-eye view have a spatial offset from each other) [Sadi: para. 0140]; (i.e. In particular embodiments, one or more adjustments specific to stitching for stereoscopic video may be performed. In particular embodiments, the pairs of corresponding feature points from stitched images 220 corresponding to the left-eye and right-eye views may be projected onto a 3-D spherical projection space. In particular embodiments, there may be a difference between the starting point for the left-eye view and the right-eye view. This difference may be corrected through the initial condition that the first camera position is used as a start position and the first camera has a yaw of zero. The remaining cameras may be adjusted based on these initial conditions) [Sadi: para. 0134]; (i.e. Images from different viewpoints may be placed at mathematically appropriate locations to provide a reconstruction that matches an orientation or FOV  of the cameras that captured the images) [Sadi: para. 0119]; (i.e. depth information (e.g., obtained from a depth sensor or triangulation of objects in images using the stereo image pairs) may be used to segregate the feature point matching based on the proximity of the feature points to the camera. Objects closer to the viewer or camera have a different geometry for stitching than objects that are further away. In particular embodiments, the depth variation of far-field objects may have a minimal effect on stitching quality, and therefore computing resources may be focused on accounting for nearfield depth variation. In particular embodiments, stitching servers 130 may determine based on depth data whether an object in one or more images is located within an area where additional measures may be taken to improve stitching quality. As an example and not by way of limitation, calculation (or recalculation) of homography matrices may then be triggered in response to detecting objects located within a predetermined threshold distance of a camera 112 or camera system 110) [Sadi: para. 0131] – Note: It has been known to one with ordinary skill in the art that the depth information provides a distance between a pixel on an object in an image and the camera that captures the image. Sadi discloses that an analysis of the nearfield variation between can determine a difference in positions (i.e. offset, disparity) between two cameras)], the first and second output images being different from each other according to the differing first and second capture positions ((i.e. two images of the same scene obtained from slightly different angles) [Sadi: para. 0003]; (i.e. The method may begin at step 710, where a number of images representing a 360° view of a scene are accessed. As described above, the images may be captured by a set of cameras ( e.g., a set of non-stereoscopic cameras), where each image may represent a portion of the 360° scene, and each image may include a first overlap area and a second overlap area. The first overlap area may correspond to an overlap with a first adjacent image, and the second overlap area corresponding to an overlap with a second adjacent image. At step 950, the position of each camera relative to its adjacent cameras, the amount of overlap between the images from adjacent cameras, and image boundary data may be received by the camera system) [Sadi: para. 0163; Fig. 5, 26]) and the differing first and second distortion profiles ((i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. In particular embodiments, the respective contrast settings for that feature point 214A-B in the respective images I-7 and I-6 may be applied as part of the matching of feature points 214A-B. As an example and not by way of limitation, the contrast difference between images I-7 and I-6 may be compensated as an offset of a contrast curve. In particular embodiments, this offset of the contrast curve may be calculated with additional bits (e.g., using signed 16 bits for 8 bit values) to take this into account. A difference in the offset may cause the best match to have a uniform difference that is known ahead of time.) [Sadi: para. 0108]); and
c. the processor ((i.e. processor) [Sadi: para. 0047]; (i.e. server) [Sadi: para. 0047]) configured to create at least one combined image ((i.e. the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. combining the first and second images into a merged image) [Sadi: Fig. 8]) by at least one of:
i. combining information from the first output image outside of the first zone of the field of view with information from the second camera ((i.e. At step 340, the first or second image is spatially adjusted based on a calculated offset between each pair of corresponding feature points. At step 350, the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. one or more stitching servers 130 may receive a set of discrete images from one or more front-end processors 120, and stitching servers 130 may "stitch" the discrete images together and produce a single 3-D frame for transmission or display. As an example and not by way of limitation, stitching server 130 may receive a set of left images from left cameras 112 of camera system 110, and stitching server 130 may stitch or combine the images to produce a left frame of a 3-D image in real-time. Similarly, stitching server 130 may stitch a set of right images from right cameras 112 to produce, in real-time, a right frame of a 3-D image, and the left and right frames together may represent a single, real-time 3-D frame. In particular embodiments, a stitching process may create a substantially seamless image by warping, distorting, or aligning multiple discrete images to ensure that corresponding points of overlapped images match. As an example and not by way of limitation, a stitching process may use correspondence between discrete images from adjacent cameras to calculate the geometry of a scene captured by the stitched image.) [Sadi: para. 0098; Figs. 2-6]), or  
ii. combining information from the second output image outside of the second zone of the field of view with information from the first camera ((i.e. At step 340, the first or second image is spatially adjusted based on a calculated offset between each pair of corresponding feature points. At step 350, the first and second images are combined into a merged or stitched image based on the spatial adjustment.) [Sadi: para. 0102]; (i.e. one or more stitching servers 130 may receive a set of discrete images from one or more front-end processors 120, and stitching servers 130 may "stitch" the discrete images together and produce a single 3-D frame for transmission or display. As an example and not by way of limitation, stitching server 130 may receive a set of left images from left cameras 112 of camera system 110, and stitching server 130 may stitch or combine the images to produce a left frame of a 3-D image in real-time. Similarly, stitching server 130 may stitch a set of right images from right cameras 112 to produce, in real-time, a right frame of a 3-D image, and the left and right frames together may represent a single, real-time 3-D frame. In particular embodiments, a stitching process may create a substantially seamless image by warping, distorting, or aligning multiple discrete images to ensure that corresponding points of overlapped images match. As an example and not by way of limitation, a stitching process may use correspondence between discrete images from adjacent cameras to calculate the geometry of a scene captured by the stitched image.) [Sadi: para. 0098; Figs. 2-6]).
wherein the first and second distortion profiles respectively match requirements of a left eye and a right eye of a user at a display ((i.e. Left camera L and right camera R may capture images that correspond to a person's left and right eyes, respectively, and video images captured by cameras L and R may be played back to a viewer as a 3-D video) [Sadi: para. 0051]; (i.e. stitching server 130 may require that images to be stitched together have timestamps that agree to within 10 ms, 20 ms, 30 ms, or within any suitable interval of time. As another example, stitching server 130 may require that images to be stitched together have timestamps that are the same within a particular amount of frame periods, where a frame period is the reciprocal of the frame rate. For example, a video may have a frame rate of 25 frames per second (FPS), corresponding to a frame period of 40 ms, and stitching server 130 may require that images to be stitched together have timestamps that are the same within one frame period (e.g., within 40 ms), within one-half frame period (e.g., within 20 ms), or within any suitable portion of a frame period) [Sadi: para. 0098; Figs. 2-6]; (i.e. Client device 150 may determine what portion of a data stream is needed based on the requirements or capabilities of the client device 150 ( e.g., if client device 150 has the capability to display high-definition video, then the client device 150 may extract a high-definition video stream from content container 142). In particular embodiments, one or more portions of a data stream may be sent to multiple client devices 150.) [Sadi: para. 0154]) and are configured to minimize or avoid completely the processing of the distortion in the first and second images (i.e. in particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. In particular embodiments, estimated camera parameters may be optimized iteratively or by using a group numeric approach for multiple non-linear values. In particular embodiments, for each image ( e.g., I-6 and I-7), the position of the pairs of corresponding feature points 214A-B may be compared to each other and adjustments made to corresponding camera parameters based on an offset in the position of the respective feature points 214A-B. As an example and not by way of limitation, a FOY parameter or an orientation parameter may be adjusted in response to detecting a radial offset on average between the feature points 214A-B. As another example and not by way of limitation, a vertical or horizontal camera position parameter may be adjusted (e.g., translated) in response to detecting a vertical or horizontal offset, respectively, on average between the feature points 214A-B) [Sadi: para. 0111]) (Note: Sadi discloses that the parameters in the profile of each camera may be different, but they are not totally different from each others. This approach allows the system does not have to process two totally different sets of images, but it can exploit some redundancy.  As a result, the performance of the system is improved) before they are displayed to a user ((i.e. In particular embodiments, cameras 112 may have some lens distortion as well as some deviation relative to a target position or orientation 114. In particular embodiments, corrections for these effects may be static, and they may be pre-calibrated and corrected using lookup tables in the front end. As an example and not by way of limitation, panorama leveling, vignette correction, lens distortion correcting, white balance correction, exposure correction and matching, or viewpoint adjustment may be applied directly to an image. In this manner, an image may be operated on before any compression-induced color or feature shifts take place, which may reduce the occurrence of visible correction artifacts. Additionally, color correction may be applied to enhance) [Sadi: para. 0096]; (i.e. 3-D displays often provide the perception of depth to 2-D images by presenting two offset images separately to the left and right eye of the viewer. These 2-D images are then combined in the brain to give the perception of 3-D depth) [Sadi: para. 0005]). 
Sadi does not explicitly disclose the following claim limitations (Emphasis added).
An image acquisition system for capturing a scene, the system comprising:
a. a first camera creating a first distortion profile either via smart-binning by a sensor or via processing inside the camera, the first camera having a first capture position relative to the scene and being configured to capture a first output image of the scene; and
b. a second camera creating a second distortion profile either via smart-binning by a sensor or via processing inside the camera, the second distortion profile being different from the first distortion profile, the second camera having a second capture position relative to the scene and being configured to capture a second output image of the scene, the first and second capture positions being different from each other, the first and second output images being different from each other according to the differing first and second capture positions and the differing first and second distortion profiles, andc. a processor configured to create at least one combined image by at least one of:
i. combining information from the first output image outside of a first zone of a field of view with information from the second camera, or 
ii. combining information from the second output image outside of a second zone of the field of view different from the first zone with information from the first camera, 
wherein the first and second distortion profiles respectively match requirements of a left eye and a right eye of a user at a display and are configured to minimize or avoid completely the processing of the distortion in the first and second images before they are displayed to a user.

(i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039] 
(i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039] (i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039] (i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039], (i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039];
….
wherein the first and second distortion profiles (i.e. According to some embodiments of the present invention the Lens Distortion Compensation Module, when the lens distortion parameters are known, may: (1) reference a known or estimated distortion profile/model/function----of the camera's lens and/or of other optical features (e.g. mirrors) along the optical pass of the camera; and/or (2) digitally introduce an inverse distortion function/shift per image pixel or group of pixel to compensate for the distortion) [Givon: para. 0039]  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadi with Givon to store the lens creating distortion profile for each camera in the system.  
Therefore, the combination of Sadi with Givon will enable the system to compensation the distortions generated by each camera properly in order to create the best possible stereoscopic images [Sadi: para. 0142].
Sadi and Givon do not explicitly disclose the following claim limitations (Emphasis added).
 i. combining information from the first output image outside of the first zone of the field of view with information from the second camera, or  
ii. combining information from the second output image outside of the second zone of the field of view with information from the first camera, 
However, in the same field of endeavor Abbas further discloses the claim limitations and the deficient claim limitations, as follows:
 i. combining information from the first output image outside of the first zone of the field of view with information from the second camera (i.e. Field of view 222a of the lens 204a may overlap with FOV 222b of the lens 204b. Intersection locations between FOV 222a, 222b are denoted by lines 230 in FIG. 2A. Intersection region may be referred to as the stitch line and/or stitch area. Regions 232 outside of overlap or stitch points 230 may be referred to as the overlap regions. Content within the
overlap regions 232 may be captured by the lens 204a and the lens 204b. A portion of an image obtained by the sensor 206a and corresponding to overlap regions 232 may be correlated and/or aligned with the image portion obtained by
the sensor 206b in order to align the captured fields of view 222a, 222b and/or improve stitch quality when obtaining a spherical combined image.) [Abbas: col. 12, line 4-17; Figs. 2A-2B], or  
ii. combining information from the second output image outside of the second zone of the field of view with information from the first camera (i.e. Field of view 222a of the lens 204a may overlap with FOV 222b of the lens 204b. Intersection locations between FOV 222a, 222b are denoted by lines 230 in FIG. 2A. Intersection region may be referred to as the stitch line and/or stitch area. Regions 232 outside of overlap or stitch points 230 may be referred to as the overlap regions. Content within the overlap regions 232 may be captured by the lens 204a and the lens 204b. A portion of an image obtained by the sensor 206a and corresponding to overlap regions 232 may be correlated and/or aligned with the image portion obtained by the sensor 206b in order to align the captured fields of view 222a, 222b and/or improve stitch quality when obtaining a spherical combined image.) [Abbas: col. 12, line 4-17; Figs. 2A-2B]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadi and Givon with Abbas to include the spatially selective encoding method of Abbas.  
Therefore, the combination of Sadi and Givon with Abbas will enable the system to generate 360 degrees video of the capture scene [Abbas: col. 6, line 3-33].
In the same field of endeavor Yoichi further discloses the claim limitations as follows:
(i) combining information from the first output image outside of the first zone of the field of view with information having increased magnification from the second camera (i.e. 
The zoom magnification of the photographic lens is selectively combined with the pseudo zoom magnification of the lens so that the overall zoom magnification may be simply increased in the whole zooming variable area, from the minimum magnification to the maximum magnification by operating a zooming member. As for a zoom finder, the zoom magnification of a zoom finder is appropriately combined with the magnification of a converter lens so that the magnification may be simply increased in accordance with the zooming operation of the photographic lens) [Yoichi: Abstract], or  
(ii) combining information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera (i.e. The zoom magnification of the photographic lens is selectively combined with the pseudo zoom magnification of the lens so that the overall zoom magnification may be simply increased in the whole zooming variable area, from the minimum magnification to the maximum magnification by operating a zooming member. As for a zoom finder, the zoom magnification of a zoom finder is appropriately combined with the magnification of a converter lens so that the magnification may be simply increased in accordance with the zooming operation of the photographic lens) [Yoichi: Abstract].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadi, Givon, and Abbas with Yoichi to program the processor to combine different zoom information of camera lenses.  
Therefore, the combination of Sadi, Givon, and Abbas with Yoichi will enable the system to increase in the whole zooming variable area. This approach also makes the pseudo zoom camera small in size and thinner in shape [Yoichi: Abstract].

Regarding claim 14, Sadi meets the claim limitations as set forth in claim 1.Sadi further meets the claim limitations as follows.
The system of claim 13 (i.e. 3-D imagery system) [Sadi: para. 0006], further comprising at least one display (i.e. a display) [Sadi: para. 0167] for displaying the first and second processed images ((i.e. 3-D displays often provide the perception of depth to 2-D images by presenting two offset images separately to the left and right eye of the viewer. These 2-D images are then combined in the brain to give the perception of 3-D depth) [Sadi: para. 0005]; (i.e. 3-D images may be constructed using 2-D images captured using a pair of spatially separated parallel camera) [Sadi: para. 0004]).

Regarding claim 15, Sadi meets the claim limitations as set forth in claim 14.Sadi further meets the claim limitations as follows.
The system of claim 14 (i.e. 3-D imagery system) [Sadi: para. 0006] wherein the at least one display (i.e. a display) [Sadi: para. 0167] is on one of a head-mounted virtual reality headset (i.e. In particular embodiments, a peripheral device may be paired with a HMD to adjust perspectives 242A-C) [Sadi: para. 0170], an augmented reality headset, or a mobile device capable of insertion into a headset.

Regarding claim 16, Sadi meets the claim limitations as set forth in claim 13.Sadi further meets the claim limitations as follows.
The system of claim 13 (i.e. 3-D imagery system) [Sadi: para. 0006] wherein the first and second capture positions are modifiable to change the desired view of the scene (i.e. In particular embodiments, there may be a difference between the starting point for the left-eye view and the right-eye view. This difference may be corrected through the initial condition that the first camera position is used as a start position and the first camera has a yaw of zero. The remaining cameras may be adjusted based on these initial conditions) [Sadi: para. 0134].
                                                                                  
Regarding claim 17, Sadi meets the claim limitations as set forth in claim 13.Sadi further meets the claim limitations as follows.
The system of claim 13 (i.e. 3-D imagery system) [Sadi: para. 0006] wherein wherein the processor ((i.e. processor) [Sadi: para. 0047]; (i.e. server) [Sadi: para. 0047]) is further configured to:
difference information ((i.e. The physical calibrators may be imaged by cameras 112, and the captured images may be compared to a known geometry to determine calibration parameters. In particular embodiments, a mechanical calibration device may be a physical device separate from camera system 110. As an example and not by way of limitation, an external calibration device may have internal spokes that extend inward from a spherical outer body to allow camera system 110 to be held in a precise position that is known relative to the calibration device. As another example and not by way of limitation, an external calibration device may include optical sensors that allow camera system 110 to be precisely located relative to the calibration device. In particular embodiments, an interior surface of a calibration device may have calibration markings that are imaged by cameras 112, and calibration parameters for cameras 112 or camera pairs 200 may be determined based on captured images of the calibration markings. In particular embodiments, camera system 110 may include an optical assembly that projects a calibration pattern onto an interior surface of a calibration device. Although this disclosure describes particular physical calibration systems, this disclosure contemplates any suitable physical calibration systems.) [Sadi: para. 0091] regarding the difference in the first and second distortion profiles of the first and second cameras is pre-stored ((i.e. In particular embodiments, once a calibration procedure is performed, data regarding calibration of cameras 112 or camera pairs 200 may be stored in a non-volatile memory of camera system 110. Although this disclosure describes particular calibration procedures performed in particular manners and at particular times, this disclosure contemplates any suitable calibration procedures performed in any suitable manners and at any suitable times) [Sadi: para. 0089]; (i.e. In particular embodiments, camera parameters (e.g., brightness, contrast, gain, exposure, white balance, saturation, focus, or aperture setting) may be calibrated, controlled, or mapped by one or more processors 120. In particular embodiments, a white balance setting for each camera 112 may be set or controlled independent of other cameras, since each camera 112 may see a scene differently. As an example and not by way of limitation, a camera 112 positioned next to a window may see a bluish scene while an adjacent camera 112 may see reddish indoor lighting, and the two cameras may have different white balance settings. In particular embodiments, one or more camera parameters may be controlled globally to ensure that settings for adjacent cameras (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely. As an example and not by way of limitation, settings for exposure or gain for a camera 112 may be based at least in part on settings for one or more adjacent cameras 112. As another example and not by way of limitation, if exposure or gain settings are adjusted, processor 120 may ensure that settings for adjacent cameras for the same eye (e.g., adjacent left cameras 112 or adjacent right cameras 112) do not deviate too widely to minimize image banding or unacceptable stitching performance. In particular embodiments, a focus setting of cameras 112 may be maintained at infinity to minimize stitching errors that may result from a variation of camera focus. In particular embodiments, cameras 112 may be set to have a reduced aperture to provide a larger depth of field, which may result in a reduction in stitching errors. Although this disclosure describes particular camera parameters controlled in particular manners, this disclosure contemplates any suitable camera parameters controlled in any suitable manners) [Sadi: para. 0093]; (i.e. In particular embodiments, the respective contrast settings for that feature point 214A-B in the respective images I-7 and I-6 may be applied as part of the matching of feature points 214A-B. As an example and not by way of limitation, the contrast difference between images I-7 and I-6 may be compensated as an offset of a contrast curve. In particular embodiments, this offset of the contrast curve may be calculated with additional bits (e.g., using signed 16 bits for 8 bit values) to take this into account. A difference in the offset may cause the best match to have a uniform difference that is known ahead of time.) [Sadi: para. 0108]), and 
the difference information ((i.e. The physical calibrators may be imaged by cameras 112, and the captured images may be compared to a known geometry to determine calibration parameters. In particular embodiments, a mechanical calibration device may be a physical device separate from camera system 110. As an example and not by way of limitation, an external calibration device may have internal spokes that extend inward from a spherical outer body to allow camera system 110 to be held in a precise position that is known relative to the calibration device. As another example and not by way of limitation, an external calibration device may include optical sensors that allow camera system 110 to be precisely located relative to the calibration device. In particular embodiments, an interior surface of a calibration device may have calibration markings that are imaged by cameras 112, and calibration parameters for cameras 112 or camera pairs 200 may be determined based on captured images of the calibration markings. In particular embodiments, camera system 110 may include an optical assembly that projects a calibration pattern onto an interior surface of a calibration device. Although this disclosure describes particular physical calibration systems, this disclosure contemplates any suitable physical calibration systems.) [Sadi: para. 0091] is received from a user ((i.e. In  particular embodiments, content server 140 may provide access to a sliced stream in an interactive way based on input from client device 150. As an example and not by way of limitation, a sliced stream may be a real-time 360° 3-D video, and an input from client device 150 may describe an orientation of the user to content server 140. Content server 140 may dynamically serve frames corresponding to the areas the user is viewing.) [Sadi: para. 0150]; (i.e. In particular embodiments, the UI may include an archiving artificial intelligence to curate different 360° stereoscopic 3-D videos. In particular embodiments, 360° stereoscopic 3-D environment 240 may be augmented to display information based on the data or metadata of the 360° stereoscopic 3-D video. As an example and not by way of limitation, the UI may provide a summary of the history of Venice based on the user watching a 360° stereoscopic 3-D video of Venice based on image analysis of the video or location data. As another example, the UI may display icons on top of the objects of perspectives 242A-C. When user interacts with an icon, the UI may display a more detailed view or information. As another example, the UI may allow the user to provide comments via voice, type, or keyboard to augment real-time 360° stereoscopic 3-D video. As another example, the UI may display a phone menu inside of perspective 242A-C in response to receiving an incoming call. ) [Sadi: para. 0180]; (i.e. the video may be reconstructed so that a user may view a scene represented by the video as a 3-D scene. As an example and not by way of limitation, a 3-D 360° video may be reconstructed in such a way that a user viewing the reconstructed video may perceive a natural, realistic, or immersive 3-D environment that provides a sense of "being there" personally rather than just viewing a representation of a scene on a screen. Herein, the term reconstruction may refer to an action of converting 2-D images or videos into stitched or otherwise processed and calibrated video streams that can be used to present a scene in a realistically 3-D way. In particular embodiments, reconstruction may be performed by a stereoscopic viewing system such as a HMD or a 3-D television. Client device 150 (e.g., a HMD or 3-D television) may receive discrete images or streams from content server 140, and client device 150 may perform reconstruction by combining, stitching, or processing the discrete images or streams to produce a stereoscopic 3-D 360° video. In particular embodiments, a reconstruction technique may allow client device 150 to seamlessly present a 3-D scene to a viewer while also offering one or more of the following: efficient use of bandwidth; optimization of stitching processes; an ability to employ advanced network streaming techniques; or optimization of latency, computation, or other viewing parameters. Although this disclosure describes and illustrates particular reconstruction techniques performed in particular manners, this disclosure contemplates any suitable reconstruction techniques performed in any suitable manners) [Sadi: para. 0157]) or from the first and second cameras written in a marker and/or metadata ((i.e. The physical calibrators may be imaged by cameras 112, and the captured images may be compared to a known geometry to determine calibration parameters. In particular embodiments, a mechanical calibration device may be a physical device separate from camera system 110. As an example and not by way of limitation, an external calibration device may have internal spokes that extend inward from a spherical outer body to allow camera system 110 to be held in a precise position that is known relative to the calibration device. As another example and not by way of limitation, an external calibration device may include optical sensors that allow camera system 110 to be precisely located relative to the calibration device. In particular embodiments, an interior surface of a calibration device may have calibration markings that are imaged by cameras 112, and calibration parameters for cameras 112 or camera pairs 200 may be determined based on captured images of the calibration markings. In particular embodiments, camera system 110 may include an optical assembly that projects a calibration pattern onto an interior surface of a calibration device. Although this disclosure describes particular physical calibration systems, this disclosure contemplates any suitable physical calibration systems.) [Sadi: para. 0091]; (i.e. The physical calibrators may be imaged by cameras 112, and the captured images may be compared to a known geometry to determine calibration parameters. In particular embodiments, a mechanical calibration device may be a physical device separate from camera system 110. As an example and not by way of limitation, an external calibration device may have internal spokes that extend inward from a spherical outer body to allow camera system 110 to be held in a precise position that is known relative to the calibration device. As another example and not by way of limitation, an external calibration device may include optical sensors that allow camera system 110 to be precisely located relative to the calibration device. In particular embodiments, an interior surface of a calibration device may have calibration markings that are imaged by cameras 112, and calibration parameters for cameras 112 or camera pairs 200 may be determined based on captured images of the calibration markings. In particular embodiments, camera system 110 may include an optical assembly that projects a calibration pattern onto an interior surface of a calibration device. Although this disclosure describes particular physical calibration systems, this disclosure contemplates any suitable physical calibration systems.) [Sadi: para. 0091]).             
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.